Exhibit 10.53

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of November 27,
2015 (the “Effective Date”), by and between the Sellers and IPT ACQUISITIONS
LLC, a Delaware limited liability company (“Purchaser”). Capitalized terms used
herein shall have the meaning given to such terms in APPENDIX A attached hereto.

W I T N E S S E T H:

Each Seller Entity is the owner of its Respective Property. On the terms set
forth herein, each Seller Entity desires to sell its Respective Property to
Purchaser and Purchaser desires to purchase each Respective Property from the
applicable Seller Entity.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Sellers and Purchaser hereby agree as follows:

ARTICLE I

PURCHASE AND SALE

1.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, each Seller Entity agrees to sell and convey its
Respective Property to Purchaser and Purchaser agrees to purchase each
Respective Property from the applicable Seller Entity.

1.2 Excluded Property. Notwithstanding anything to the contrary contained above:
(a) Sellers reserve the right to retain copies of all digital information and
paper copies of all information related to, or associated with the Properties;
and (b) the Conveyed Assets shall not include any: (i) bank accounts of any
Seller Entity; (ii) any Seller Entity’s rights to payments of Delinquent Rent
pursuant to Section 4.4.6 below; or (iii) any Excluded Information.

1.3 Permitted Exceptions. Each Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions pursuant to ARTICLE II
hereof (herein collectively referred to as the “Permitted Exceptions”).

1.4 Purchase Price. Sellers are to sell and Purchaser is to purchase the
Properties for an aggregate total of ONE HUNDRED FOURTEEN MILLION FIVE HUNDRED
THOUSAND AND 00/100 DOLLARS ($114,500,000.00) (the “Purchase Price”), which
Purchase Price is allocated among the Properties in accordance with the
Allocated Purchase Price for each Property.

1.5 Payment of Purchase Price. The Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, shall be payable in full at
Closing in cash by wire transfer of immediately available federal funds to an
escrow bank account of the Escrow Agent (as defined in Section 1.6 below).



--------------------------------------------------------------------------------

1.6 Earnest Money.

(a) Within two (2) business days after the Effective Date, Purchaser shall
deposit with First Nationwide Title, 220 East 42nd Street, Suite 3105, New York,
NY 10017 (the “Escrow Agent”), the Initial Deposit in good funds, by federal
wire transfer. Provided this Agreement shall not have been terminated before the
end of the Inspection Period, then within two (2) business days after the
expiration of the Inspection Period, Purchaser shall deposit with Escrow Agent
the Additional Deposit in good funds, by federal wire transfer. The Escrow Agent
shall hold the Initial Deposit and (when made) the Additional Deposit in an
interest-bearing account in accordance with the terms and conditions of an
escrow agreement entered into among Sellers, Purchaser and Escrow Agent
simultaneously with the execution of this Agreement. The Initial Deposit, the
Additional Deposit and all interest earned thereon shall be collectively
referred to as the “Earnest Money”. All interest accruing on such sums shall
become a part of the Earnest Money and shall be distributed as Earnest Money in
accordance with the terms of this Agreement. Purchaser’s failure to make the
Initial Deposit when required shall result in a termination of this Agreement.
Purchaser’s failure to make the Additional Deposit when required shall be a
default by Purchaser hereunder.

(b) The “Initial Deposit” shall mean the sum of Two Million and No/100 Dollars
($2,000,000.00). The “Additional Deposit” shall mean the sum of Four Million and
No/100 Dollars ($4,000,000.00) (the “Additional Deposit”).

1.7 Independent Consideration. Notwithstanding anything to the contrary in this
Agreement, in the event any provision hereof allows for the return of the
Earnest Money to Purchaser, such amount shall be returned to Purchaser less One
Thousand and No/100 Dollars ($1,000.00), which shall be paid to and allocated
among the Sellers as independent consideration for entering into this Agreement
and shall not be refundable in all events.

ARTICLE II

TITLE AND SURVEY

2.1 Commitment for Title Insurance. Prior to the Effective Date, Sellers have
delivered to Purchaser the Title Commitments prepared by First Nationwide Title,
220 East 42nd Street, Suite 3105, New York, NY 10017, as policy issuing agent
for Stewart Title Insurance Company (the “Title Company”).

2.2 Survey. Prior to the Effective Date, Sellers has delivered the Surveys to
Purchaser, each certified as directed by Purchaser. The actual cost of the
Surveys incurred by Sellers shall be reimbursed by Purchaser at Closing should
Closing occur; provided, however, that Purchaser shall not be responsible for
any survey costs in excess of $21,940.00 (the “Survey Cap Amount”). Any
modifications or additions to the Surveys requested or required by Purchaser
shall be performed at Purchaser’s sole cost and expense.

2.3 Title Objections; Cure of Title Objections.

2.3.1 Purchaser shall have until 5:00 PM (Eastern Time) on December 10, 2015
(the “Title Objection Deadline”) to examine title to the Properties and to
provide Seller

 

2



--------------------------------------------------------------------------------

Contract Agent with a written notice (a “Title Objection Notice”) of any
objections Purchaser may have to any exceptions to title disclosed in the Title
Commitments or matters disclosed by the Surveys (each a “Title Objection”). A
separate Title Objection Notice shall be given for each Property (if one is to
be sent by Purchaser). Purchaser need not submit a Title Objection with respect
to Monetary Liens (defined in Section 2.3.5 below). Any exception to title
disclosed in the Title Commitments or the Surveys to which Purchaser does not
make a Title Objection in a timely Title Objection Notice shall be deemed a
Permitted Exception for the applicable Property.

2.3.2 In the event Purchaser timely gives a Title Objection Notice for a
Property, each Seller Entity shall have the right, but not the obligation, to
attempt to remove, satisfy or otherwise cure any Title Objections as such relate
to its Respective Property. On or before 5:00 PM (Eastern Time) on date that is
three (3) business days after receipt of each Title Objection Notice, Seller
Contract Agent may give written notice (a “Title Response”) to Purchaser on
behalf of any Seller Entity informing Purchaser of each Seller Entity’s election
with respect to the Title Objections relating to its Respective Property. If
Seller Contract Agent fails to give a Title Response on or before such date and
time with respect to any Title Objections, the applicable Seller Entity shall be
deemed to have elected not to attempt to cure such Title Objections. If a Seller
Entity elects to attempt to cure any Title Objection, Sellers shall be entitled
to one or more reasonable adjournments of the Closing of up to, but not beyond,
the tenth (10th) day following the date for Closing set forth in Section 4.1
hereof to attempt such cure, but Sellers shall not be obligated to expend any
sums (other than with respect to Monetary Liens), commence any suits or take any
other action in order to effect the same except to the extent a Seller Entity
affirmatively elects to cure a Title Objection in its Title Response.

2.3.3 If: (x) a Seller Entity elects not to cure (or is deemed to have elected
not to cure) any Title Objection or if, after electing to attempt to cure, such
Seller Entity determines that it is unwilling or unable to remove, satisfy or
otherwise cure any Title Objection and (y) Seller Contract Agent notifies
Purchaser of such, then Purchaser’s sole remedy hereunder in such event shall be
either: (i) to accept title to the applicable Property subject to such uncured
Title Objections as if Purchaser had not objected thereto and without reduction
of the Purchase Price and such uncured Title Objections shall be deemed
Permitted Exceptions hereunder, or (ii) to terminate this Agreement as to all
Properties, whereupon the Earnest Money shall be returned to Purchaser and
neither party hereto shall have any further rights, obligations or liabilities
hereunder except to the extent that any right, obligation or liability set forth
herein expressly survives termination of this Agreement.

2.3.4 To terminate this Agreement pursuant to this Section 2.3.3, Purchaser must
give written notice to Seller Contract Agent of its election to terminate this
Agreement not later than: (i) the expiration of the Inspection Period with
respect to Title Objections that Seller Contract Agent notifies Purchaser prior
to the end of the Inspection Period that a Seller Entity elects not to cure or
is deemed to have elected not to cure, (ii) five (5) business days after receipt
of written notice from Seller Contract Agent that,

 

3



--------------------------------------------------------------------------------

having previously elected to attempt to cure any Title Objections, that it is
unable or unwilling to do so, or (iii) at Closing if a Seller Entity fails to
cure any Title Objections which it has elected to cure. If Purchaser fails to
give timely notice (on or before the applicable date as provided above) of its
election to terminate this Agreement for any reason whatsoever, such Title
Objections shall be deemed to be a Permitted Exception.

2.3.5 Notwithstanding the foregoing, at or prior to Closing, each Seller Entity
shall cause to be removed any mortgages or other similar security instruments
that were recorded against their Respective Property or any other monetary liens
that resulted from act or omission of each Seller Entity as to their Respective
Property (collectively, “Monetary Liens”); provided, however, that with respect
to Monetary Liens that are not mortgages or similar security instruments, Seller
may cause the same to be insured over with the prior approval of Purchaser as to
the form of such title insurance endorsement, such approval not to be
unreasonably withheld.

2.4 Conveyance of Title. At Closing, each Seller Entity shall convey and
transfer to Purchaser such title to its Respective Property as will enable the
Title Company to issue to Purchaser a Title Insurance Policy covering such
Respective Property. It shall not be a condition to Closing that any Title
Insurance Policy contain any endorsements (unless any Seller Entity
affirmatively commits to cause the issuance of any endorsement in its Title
Response). Purchaser shall determine the availability of any endorsements for
each Respective Property prior to the end of the Inspection Period.
Notwithstanding anything contained herein to the contrary, each Respective
Property shall be conveyed subject to (and the applicable Title Insurance Policy
may be subject to or contain exceptions for) the following matters, all of which
shall be deemed to be Permitted Exceptions:

2.4.1 the rights of Tenant(s) of such Respective Property under the Assigned
Leases, as tenants only, with no right or option to purchase the Respective
Property;

2.4.2 the lien of all ad valorem real estate taxes and assessments for the year
in which Closing occurs, not yet due and payable as of the Closing Date;

2.4.3 local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Respective Property;

2.4.4 items which are or become Permitted Exceptions pursuant to Section 2.3 or
Section 2.5 hereof; and

2.4.5 acts done or caused by or through Purchaser or matters arising by virtue
of the identity or status of Purchaser.

2.5 Amendments to Title Commitment. All exceptions to title other than Material
Exceptions (as hereinafter defined) first raised by the Title Company in any
amendments to any Title Commitment issued after the expiration of the Inspection
Period shall be Permitted Exceptions. Purchaser shall have the right to object
to any Material Exceptions first raised by

 

4



--------------------------------------------------------------------------------

the Title Company in any amendments to any Title Commitment issued after the
expiration of the Inspection Period by giving written notice to Seller Contract
Agent of the Material Exceptions to which Purchaser is objecting within five
(5) business days after the issuance of any such amendment (or the Closing Date,
whichever is earlier). If Purchaser does not object to any Material Exceptions
first raised in an amendment to any Title Commitment issued after the expiration
of the Inspection Period by giving timely written notice as herein provided,
such Material Exception shall be a Permitted Exception. In the event Purchaser
gives timely written notice of objection to any Material Exception as herein
provided, the Seller Contract Agent shall have five (5) business days to respond
to such on behalf of the applicable Seller Entity and Purchaser’s rights and the
Seller Entity’s obligations with respect thereto shall be the same as provided
with respect to a Title Objection pursuant to the provisions of Sections 2.3.3,
2.3.4 and 2.3.5 (and the Closing Date shall be extended as necessary to allow
for Seller Contract Agent to respond to Purchaser’s notice, if at all). As used
herein, a “Material Exception” shall be: (a) any right or claim of a third party
to fee title to a Property, (b) any lien against the Property not otherwise
permitted hereunder, (c) any Monetary Lien, (d) any litigation matter
encumbering a Property, (e) any liens or encumbrances caused by a Seller Entity
and not otherwise expressly permitted hereunder, (f) any condition with respect
to a Property which constitutes a violation of applicable law, or (g) any other
matter not otherwise permitted under this Agreement which, in Purchaser’s
reasonable determination, would materially and adversely interfere with the
continued use and operation of the Property as the same is currently used and
operated. Notwithstanding anything to the contrary herein, each Seller Entity
shall be permitted in its sole discretion and without any notification to
Purchaser, to modify any Monetary Liens at any time prior to the Closing,
provided that such Monetary Liens, as modified, shall be removed or insured over
as provided in Section 2.3.5.

ARTICLE III

INSPECTION PERIOD

3.1 Terms of Inspection.

3.1.1 During the period beginning upon the Effective Date and ending at 5:00
p.m. (Eastern Time) on December 18, 2015 (hereinafter referred to as the
“Inspection Period”), Purchaser shall have the right to make a physical
inspection of the Properties (but Purchaser may not do any invasive testing,
such as core sampling or drilling wells, without Seller Contract Agent’s prior
written approval) and to examine at such place or places designated by Seller
Contract Agent any operating files maintained by Sellers or its Property Manager
in connection with the leasing, maintenance and/or management of the Properties,
including, without limitation, the Leases, lease files, Contracts, insurance
policies, bills, invoices, receipts and other general records relating to the
income and expenses of the Properties, correspondence, surveys, plans and
specifications, warranties for services and materials provided to the
Properties, but excluding the Excluded Information. Purchaser understands and
agrees that any on-site inspections or testing of the Properties shall be
conducted upon at least twenty-four (24) hours’ prior notice to Seller Contract
Agent and Property Manager and (if required by Seller Contract Agent) in the
presence of Seller Contract Agent, Property Manager or another representative of
the applicable Seller Entity. Any such inspections and testing shall be
performed by companies selected by Purchaser and approved by Seller Contract
Agent, which approval shall not be unreasonably withheld.

 

5



--------------------------------------------------------------------------------

3.1.2 Purchaser agrees to keep the Properties free and clear of any and all
liens that may arise as a result of Purchaser’s inspections. Purchaser shall and
shall cause Purchaser’s agents or invitees to comply with all applicable laws,
regulations, codes, ordinances and other governmental requirements or court
orders pertaining to the access and use rights granted hereunder with respect to
the Properties. Purchaser agrees to restore the Properties to substantially the
same condition existing immediately prior to Purchaser’s inspection thereof in
the event of any physical damage caused by Purchaser or its agents or invitees.

3.1.3 Purchaser shall indemnify against and hold each Seller Entity, Property
Manager and Seller Contract Agent harmless from any claim for liabilities,
costs, expenses (including reasonable attorneys’ fees actually incurred),
damages or injuries arising out of or resulting from (i) Purchaser’s or its
agents’ or Representatives entry onto, inspection or testing of, or use of the
Properties, (ii) any act or omission by Purchaser, its agents or Representatives
in connection with this Agreement, or (iii) Purchaser’s breach of any of the
terms of this Agreement. The obligation to indemnify, defend and hold harmless
each Seller Entity, Property Manager and Seller Contract Agent shall survive
Closing or any termination of this Agreement. Notwithstanding anything to the
contrary in this Agreement, the obligation to indemnify, defend and hold
harmless contained in this Section 3.1.3 shall not include (w) punitive or
speculative damages, (x) any damage caused by the gross negligence or willful
misconduct of any Seller Entity, Property Manager or Seller Contract Agent,
(y) any diminution in value of any of the Properties arising from the mere
discovery of any matter by Purchaser or any of Purchaser’s agents or
Representatives during their inspection(s); provided such matter is not
exacerbated by Purchaser or any of Purchaser’s agents or Representatives, or
(z) any latent defects or hazardous materials discovered by Purchaser or any of
Purchaser’s agents or Representatives so long as Purchaser or any of Purchaser’s
agents or Representatives do not exacerbate any such defect or condition.

3.1.4 Purchaser shall maintain and shall ensure that Purchaser’s consultants
maintain commercial general liability and property damage insurance in an amount
equal to or greater than $2,000,000 for personal injury, including bodily injury
and death, and property damage, and in form and substance adequate to insure
against all liability of Purchaser and its consultants, respectively, and each
of its agents, employees or contractors, arising out of the inspections or
testing. Evidence of such insurance coverage shall be produced upon request from
Seller Contract Agent and (if required by Seller Contract Agent) each Seller
Entity, Property Manager, and Seller Contract Agent shall be named as an
additional named insured thereunder prior to Purchaser’s (or its agent’s) entry
upon the Properties.

3.1.5 All inspections and testing shall occur at reasonable times agreed upon by
Seller Contract Agent and Purchaser and shall be conducted so as not to
interfere unreasonably with use of any Property by any Seller Entity or its
Tenants. Purchaser

 

6



--------------------------------------------------------------------------------

shall not contact any Tenant (whether at the subject Property or through other
means) or conduct any Tenant interviews without the prior consent of the Seller
Contract Agent, which shall not be unreasonably withheld. If Purchaser desires
to contact or interview any Tenants, Purchaser shall notify Seller Contract
Agent. If requested by Purchaser, Seller Contract Agent or Property Manager
shall arrange for a Tenant interview/meeting with any such Tenant at a mutually
convenient time for Purchaser, Seller Contract Agent (and/or Property Manager)
and the Tenant. Sellers shall have the right to have a representative (including
Property Manager) present, at all times, during any Tenant interviews/meetings.
Purchaser agrees that its contact and discussions with and interviews of Tenants
shall only be conducted in accordance with the provisions outlined above. Each
Seller Entity shall cause the Seller Contract Agent and Property Manager to
facilitate the timely scheduling of all Tenant interviews/meetings, provided,
however, that no Seller Entity shall be in default under this Agreement in the
event that any Tenant shall refuse or fail to meet with Purchaser. Purchaser
shall not contact any governmental authority without first obtaining the prior
written consent of Seller Contract Agent; provided that Purchaser may order a
zoning report, Phase I environmental site assessment, and/or property condition
assessment to determine if the Properties are in compliance with all applicable
governmental code, zoning laws, and regulations. The terms and provisions of
this Section 3.1 shall also apply to any inspections or investigations conducted
by Purchaser prior to the Effective Date.

3.2 Right of Termination. Sellers agree that in the event Purchaser determines
(such determination to be made in Purchaser’s sole discretion) that the
Properties (or any of them) are not suitable for its purposes, Purchaser shall
have the right to terminate this Agreement as to all Properties only by giving
written notice thereof to Seller Contract Agent prior to the expiration of the
Inspection Period. If Purchaser gives such notice of termination prior to the
expiration of the Inspection Period, this Agreement shall terminate as to all
Properties and the Earnest Money shall be returned to Purchaser and neither
party hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement. If Purchaser fails to give
Seller Contract Agent a notice of termination prior to the expiration of the
Inspection Period, Purchaser shall no longer have any right to terminate this
Agreement under this Section 3.2 and shall be bound to proceed to Closing and
consummate the transaction contemplated hereby pursuant to the terms of this
Agreement (subject to any other express conditions precedent provided herein).
If Purchaser terminates this Agreement for any reason permitted in this
Agreement prior to Closing, upon request from Seller Contract Agent, Purchaser
shall (at its expense and without compensation from Sellers): (a) re-deliver to
Seller Contract Agent all of the Due Diligence Information and other materials
delivered to Purchaser by Sellers in connection with the Properties and its
review thereof; provided that such requirement shall not apply with respect to
any information which is a matter of public record or which was made available
by web portal; and (b) upon Seller Contract Agent’s request, deliver to Seller
Contract Agent copies of any and all reports, assessments and surveys which
Purchaser may have obtained with respect to the Properties including all
third-party environmental site assessments, property condition reports,
engineering studies of any kind and appraisals (such third-party prepared
environmental site assessments, property condition reports, engineering studies
of any kind and appraisals are referred to as “Third Party Reports”). The Third
Party Reports shall be delivered by Purchaser to Seller without any
representation or warranty on the part of Purchaser with respect thereto.

 

7



--------------------------------------------------------------------------------

3.3 Due Diligence Information. To the extent in Sellers’ possession or control,
Sellers will deliver or cause to be delivered to Purchaser (or made available
through a document portal on the Internet which Purchaser has free access to or
at the Property Manager’s office), copies of the following documents, schedules
and other information described below (collectively, the “Due Diligence
Information”):

3.3.1 A copy of each Seller Entity’s rent roll for its Respective Property along
with copies of all Existing Leases.

3.3.2 A complete list and description of any and all monetary delinquencies or
defaults under any of the Existing Leases.

3.3.3 Copies of all Existing Contracts.

3.3.4 A list of all Tangible Personal Property (if any).

3.3.5 A list or copies of all current licenses or permits issued to the Seller
Entity with respect to each Property (collectively “Permits”).

3.3.6 Copies of the tax bills for the two most recent tax years for the
Properties.

3.3.7 A list and description of all material third party warranties for the
Improvements, if any, which are in effect with respect to or which benefit any
portion of the Properties.

3.3.8 Copies of all operating statements for the Properties for the most recent
24 calendar months.

3.3.9 Copies of the most recent third party Phase I or other environmental
reports for each Property.

3.3.10 Copies of plans or specifications for the Improvements, if any.

3.3.11 Copies of Tenant’s certificates of insurance for the Properties.

3.3.12 Copies of the existing zoning report for each Property prepared by B&C
Zoning.

3.3.13 To the extent not duplicative of the above items those additional items
set forth on EXHIBIT B hereto.

 

8



--------------------------------------------------------------------------------

To the extent not enumerated above, Seller agrees to deliver to Purchaser all
additional information as may be in the possession or control of the Sellers
with respect to the Properties which is reasonably requested by Purchaser,
except for any Excluded Information, and upon delivery of any such additional
information such shall become Due Diligence Information for purposes of this
Agreement. Except for each Seller Representations (defined below), Sellers make
no representations or warranties as to the truth, accuracy or completeness of
any of the Due Diligence Information. It is the parties’ express understanding
and agreement that subject to Seller Representations, any Due Diligence
Information is provided only for Purchaser’s convenience in making its own
examination and determination prior to the end of the Inspection Period as to
whether it wishes to purchase the Properties, and, in doing so, Purchaser shall
rely exclusively on its own independent investigation and evaluation of every
aspect of the Properties and Seller Representations and not on any Due Diligence
Information or other materials supplied by Sellers, Seller Contract Agent,
Property Manager or Broker (as defined in Section 8.1 below).

ARTICLE IV

CLOSING

4.1 Time and Place.

(a) Subject to Section 4.1(b) below, the consummation of the transaction
contemplated hereby (“Closing”) shall be held through an escrow at the offices
of Title Company, at 10:00 AM (Eastern Time) on the Closing Date.

(b) The Closing shall occur on a so-called “New York style” basis with the
disbursement of closing funds prior to the recordation of the Deeds, but only
upon satisfaction of the conditions precedent to Closing set forth herein. At
Closing, Sellers and Purchaser shall perform the obligations set forth in,
respectively, Section 4.2 and Section 4.3, the performance of which obligations
shall be concurrent conditions

4.2 Seller’s Obligations at Closing. At Closing, each Seller Entity, with
respect to its Respective Property only, shall:

4.2.1 deliver to Purchaser a duly executed and notarized special or limited
warranty deed (the “Deed”), in applicable form attached hereto as EXHIBITS I1
through I4, for the state where the Respective Property is located, conveying
the Land and Improvements which are a part of the Respective Property, subject
only to the Permitted Exceptions applicable to each Respective Property;

4.2.2 deliver to Purchaser a duly executed bill of sale conveying the Tangible
Personal Property which is a part of the Respective Property in the form
attached hereto as EXHIBIT C;

4.2.3 deliver to Purchaser a duly executed assignment and assumption of leases
assigning the landlord/lessor interest in and to the Assigned Leases which are a
part of the Respective Property in the form attached hereto as EXHIBIT D;

 

9



--------------------------------------------------------------------------------

4.2.4 deliver to Purchaser a duly executed assignment and assumption of
contracts and intangible property assigning the Assigned Contracts and the other
Intangible Property which are a part of the Respective Property in the form
attached hereto as EXHIBIT E;

4.2.5 deliver to Purchaser executed originals of the Required Tenant Estoppels
as are in such Seller Entity’s possession or control and which were not
previously delivered to Purchaser;

4.2.6 join with Purchaser to execute a notice (the “Tenant Notices”) in the form
attached hereto as EXHIBIT F as to each Assigned Lease;

4.2.7 deliver to Purchaser a certificate, dated as of the Closing Date and
executed on behalf of such Seller Entity, in the form attached hereto as
EXHIBIT G (the “Bring-Down Certificate”) stating that the representations and
warranties of such Seller Entity contained in this Agreement are true and
correct in all material respects as of the Closing Date (with modifications of
those representations and warranties made in Section 5.1 hereof to reflect any
changes therein including without limitation any changes resulting from actions
under Section 5.4 hereof) or identifying any representation or warranty which is
not, or no longer is, true and correct and explaining the state of facts giving
rise to the change (such certificate shall expressly state that it is made
subject to the limitations of survival and rights with respect thereof set forth
in Section 5.3);

4.2.8 deliver to the Title Company such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of such Seller Entity;

4.2.9 deliver to Purchaser an affidavit duly executed by such Seller Entity (to
the extent such Seller Entity is not a disregarded entity) or the
non-disregarded direct or indirect parent of such Seller Entity if such Seller
entity is a disregarded entity, stating that such Seller Entity is not a
“foreign person” as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and the 1984 Tax Reform Act;

4.2.10 join with Purchaser to execute a notice (the “Vendor Notices”) in the
form attached hereto as EXHIBIT H as to each Assigned Contract;

4.2.11 deliver to the Title Company an acceptable form of owner’s affidavit
sufficient to cause the Title Insurance Policy to be issued in accordance with
this Agreement, along with a gap indemnity (if required by the Title Company);

4.2.12 deliver to the Title Company a settlement statement/closing statement
setting forth the Allocated Purchase Price and all additions and subtractions
thereto made in accordance with the terms and conditions of this Agreement;

4.2.13 deliver to the Title Company any required transfer declarations, sales
disclosure forms, change of ownership reports, natural hazard disclosure
statements

 

10



--------------------------------------------------------------------------------

(California), or other declarations as are required under applicable law in
connection with a transfer of the Respective Property, each executed by such
Seller Entity, reflecting the Allocated Purchase Price for such Property (if
required); and

4.2.14 deliver to Purchaser the Parent Guaranty executed by the Parent (as such
terms are defined in Section 6.5).

4.3 Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

4.3.1 pay to Sellers the Purchase Price by paying to each Seller Entity the full
amount of its Allocated Purchase Price, as increased or decreased by prorations
and adjustments as herein provided, in immediately available wire transferred
funds pursuant to Section 1.5 above, it being agreed that at Closing the Earnest
Money shall be delivered to Sellers (as allocated by Seller Contract Agent) and
applied towards payment of the Purchase Price;

4.3.2 join each Seller Entity in the execution of the instruments described in
Sections 4.2.3, 4.2.4, 4.2.6, 4.2.10 and 4.2.12 above;

4.3.3 join each Seller Entity (if required) in the execution of any instruments
described in Section 4.2.13;

4.3.4 deliver to all of the Sellers (collectively) a letter duly executed by
Purchaser, confirming that, based on the publicly-offered exception under
applicable plan asset regulations, Purchaser is not acquiring the Properties in
whole or part with the assets of any employee benefit plan (an “Employee Benefit
Plan”) as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”);

4.3.5 deliver to all Sellers (collectively) a certificate, dated as of the
Closing Date and executed on behalf of Purchaser by a duly authorized manager
thereof, stating that the representations and warranties of Purchaser contained
in this Agreement are true and correct in all material respects as of the
Closing Date;

4.3.6 deliver to the Title Company evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Purchaser.

4.4 Credits and Prorations.

4.4.1 Pursuant to the other terms and provisions of this Section 4.4, the
following shall be apportioned with respect to the Properties as of 12:01 a.m.,
on the day of Closing, as if Purchaser were vested with title to the Properties
during the entire day upon which Closing occurs: (i) rents, if any, as and when
collected (the term “rents” as used in this Agreement includes all payments due
and payable by Tenants under the Assigned Leases), (ii) taxes and assessments
levied against the Properties (such to be done on a “cash basis”),
(iii) payments under the Assigned Contracts, (iv) gas, electricity

 

11



--------------------------------------------------------------------------------

and other utility charges for which any Seller Entity is liable, if any, such
charges to be apportioned at Closing on the basis of the most recent meter
reading occurring prior to Closing, and (v) any other operating expenses or
other items pertaining to any Respective Property which are customarily prorated
between a purchaser and a seller in the area in which the Respective Property is
located.

4.4.2. At Closing, each Seller Entity shall, at its option, either deliver to
Purchaser any security deposits actually held by such Seller Entity pursuant to
Assigned Leases or credit to the account of Purchaser the amount of such
security deposits (to the extent such security deposits have not been applied in
accordance with the applicable Assigned Lease). If any Assigned Lease security
deposit is not in the form of cash, such as a letter of credit or certificate of
deposit, the applicable Seller Entity shall deliver at Closing such non-cash
security deposits and any other documents or instruments duly executed by the
Seller Entity as necessary to conform to the procedures established by the
issuer or depository institution to assign to Purchaser the benefits of such
security deposits (such transfer to be effectuated only after Closing). Any
costs associated therewith to be paid by Purchaser (or the applicable Tenant),
but not any Seller Entity.

4.4.3 Real estate and personal property taxes actually paid with respect to any
Property in the year in which the Closing occurs (regardless of when such taxes
accrue), together with any costs incurred by any Seller Entity in protesting
such taxes or the assessments on the Property if such protest shall apply to tax
periods after the Closing, shall be prorated on a cash basis based on the
portion of the year which has elapsed prior to the Closing Date. If the amount
of any such taxes has not been determined as of Closing, such credit shall be
based on the most recent ascertainable full-year taxes and shall be reprorated
upon issuance of the final tax bill. If the taxes can be paid on a discounted
basis, the proration shall be done on the basis of the discounted amount payable
at the earlier of the Closing Date or the date on which such taxes were paid.
Any installments of special assessments due in the year in which Closing occurs
shall be prorated on a similar basis. Furthermore, with respect to any Property
located in Tennessee, prior to Closing, Sellers shall pay the real estate or
personal property taxes for the calendar year 2015, and Purchaser shall receive
a credit for such amount to the extent such taxes have not been paid as of the
Closing Date. If, after the Closing, Purchaser or any Seller Entity receives (in
the form of a refund, credit, or otherwise) any amounts as a result of a real
property tax contest, appeal, or protest (a “Protest”) initiated by a Seller
Entity, such amounts will be apportioned as follows: (i) first, to reimburse
Purchaser or the Seller Entity, as applicable, for all costs incurred in
connection with the Protest; and (ii) second to Purchaser (to the extent that
such refund applies to the period from and after the Closing Date) and to the
applicable Seller Entity (to the extent that such refund applies to the period
prior to the Closing Date). Following the Effective Date, no Seller Entity shall
commence, or settle any new or existing tax appeal without the prior consent of
Purchaser (such consent not to be unreasonably withheld, conditioned or
delayed); provided, that no consent will be required if any Protest is commenced
by any Tenant pursuant to rights given to such Tenant under any Lease.
Notwithstanding anything to the contrary contained herein, any real estate taxes
or personal property taxes paid directly by a Tenant shall not be prorated
hereunder. Further, if a Seller Entity collects

 

12



--------------------------------------------------------------------------------

funds directly from any Tenant for payment of taxes prorated hereunder, Seller
Entity shall be entitled to retain all such payments received from such Tenants
to the extent that Purchaser receives a credit for such amounts.

4.4.4 Utilities payable by each Seller Entity, including, without limitation,
steam, water, electricity and natural gas (but not including propane or other
fuel which may be stored at the Properties), which are not directly paid by
tenants, shall be prorated as of the Closing. Each Seller Entity shall use
reasonable efforts to cause the meters, if any, for utilities to be read the day
on which the Closing Date occurs and to pay the bills rendered on the basis of
such readings. If any such meter reading for any utility is not available, then
adjustment therefor shall be made on the basis of the most recently issued bills
therefor which are based on meter readings no earlier than thirty (30) days
prior to the Closing Date; and such adjustment shall be reprorated when the next
utility bills are received. Purchaser shall give the applicable Seller Entity a
credit at Closing for all assignable deposits with utility companies serving the
Properties in which case such Seller Entity shall assign its rights to such
deposits to Purchaser at the Closing; or, at such Seller Entity’s option, the
Seller Entity shall be entitled to receive a refund of such deposits from the
utility companies, and Purchaser shall post its own deposits.

4.4.5 Sellers shall be responsible for all Tenant Inducement Costs for the
current term of all Existing Leases entered into by Sellers or occurring prior
to the Effective Date. Purchaser shall receive a credit at Closing for all
unpaid Tenant Inducement Costs existing as of the Closing Date which are due as
of the Closing with respect to any Assigned Leases and which are disclosed on
any Property Exhibits. Seller shall retain responsibility for same to the extent
not so credited at Closing. With respect to Tenant Inducement Costs under New
Leases, Purchaser shall be responsible for such Tenant Inducement Costs (“New
Lease Inducement Costs”), and the applicable Seller Entity shall receive a
credit at Closing for New Lease Inducement Costs paid by any Seller Entity prior
to Closing. Additionally, Sellers shall be responsible for any Tenant Inducement
Costs associated with the amendment of the Existing Lease between AP MIAC Cove
LLC and Krone NA, Inc., including, without limitation, any and all leasing
commissions (tenant and landlord brokers), tenant improvements and tenant
improvement allowances, rent concessions and abatements, and all other costs,
commissions, fees or expenses.

4.4.6 All collected rent (excluding collections for Reimbursable Expenses
prorated pursuant to Section 4.4.8) and other collected income under Assigned
Leases in effect on the Closing Date for the month in which Closing occurs shall
be prorated as of the Closing. Any prepaid rents received by a Seller Entity for
the period following the Closing Date shall be paid over by the Seller Entity to
Purchaser. Uncollected rent due to any Seller Entity for periods prior to
Closing (“Delinquent Rents”) shall not be prorated at Closing. Non-delinquent
rent for the period after Closing collected by any Seller Entity shall be
promptly remitted to Purchaser. Delinquent Rent collected after the Closing Date
shall be delivered as follows: (i) if a Seller Entity collects Delinquent Rent
for the Property, the Seller Entity shall, within fifteen (15) days after the
receipt thereof, deliver to Purchaser any such Delinquent Rent which Purchaser
is entitled to hereunder

 

13



--------------------------------------------------------------------------------

relating to the Closing Date and any period thereafter, and (ii) if Purchaser
collects any Delinquent Rent from the Property, Purchaser shall, within fifteen
(15) days after the receipt thereof, deliver to the applicable Seller Entity any
such Delinquent Rent which the Seller Entity is entitled to hereunder relating
to the period prior to the Closing Date. Anything herein to the contrary
notwithstanding, Sellers and Purchaser agree that all rents received by any
Seller Entity or Purchaser after the Closing Date shall be applied to current
rentals and then to Delinquent Rent (each as such relate to the Respective
Property only), if any, in inverse order of maturity. Purchaser will make a good
faith effort for ninety (90) days after Closing (or ninety (90) days after
billing therefor in connection with reconciliations under Section 4.4.7) to
collect all rents (including Delinquent Rent) in the usual course of Purchaser’s
operation of the Property, but Purchaser will not be obligated to institute any
lawsuit or other collection procedures to collect Delinquent Rent, but if
Purchaser fails to institute a lawsuit or other collection procedures to collect
Delinquent Rent within thirty (30) days after the applicable Seller Entity’s
written request, the Seller Entity shall have the right to do the same regarding
Delinquent Rent due prior to Closing, but without the right to seek termination
of the Assigned Lease or eviction of the Tenant.

4.4.7 If a Seller Entity, as landlord under an Assigned Lease, is currently
collecting from Tenants additional rent to cover certain insurance, utilities,
maintenance and other operating costs and expenses incurred by such Seller
Entity in connection with the ownership, operation, maintenance and management
of its Respective Property (such expenses, to the extent Tenants are obligated
to reimburse the Seller Entity regarding same, collectively “Reimbursable
Expenses” and such collections, collectively “Collections”), then such shall be
prorated as set forth in this Section 4.4.7.

(a) At Closing such Seller Entity and Purchaser shall reasonably estimate the
amount of Reimbursable Expenses for the period of January 1, 2015 through the
earlier to occur of the Closing Date or December 31, 2015 (the “2015 Period”).
If Collections for the 2015 Period are less than the estimated Reimbursable
Expenses for such period, then such shall be treated as Delinquent Rent under
Section 4.4.6. If Collections for the 2015 Period are more than the estimated
Reimbursable Expenses for such period, then the Seller Entity shall credit the
amount of such overage to Purchaser at Closing and Purchaser shall be
responsible for paying (or crediting) such to the applicable Tenant. Sellers
shall be responsible for the final reconciliation of the 2015 Period with
Tenants, and shall complete such reconciliation with the Tenants and the final
reconciliation shall be prepared, reviewed and billed to Tenants no later than
April 1, 2016. The final reconciliation shall be delivered to Purchaser for
approval and Purchaser shall either approve the reconciliation, or provide
comments to specific items therein, within five business days of receiving a
draft (otherwise such is deemed approved). In all events, when Collections and
Reimbursable Expenses for 2015 are finally reconciled by Seller in 2016: (i) all
amounts due to each Seller Entity on account thereof shall be treated as
Delinquent Rent under Section 4.4.6; and (ii) any amount due to any Tenant shall
be paid over to Purchaser (unless already credited to Seller at the Closing).

 

14



--------------------------------------------------------------------------------

(b) With respect to Collections for Reimbursable Expenses for 2016, at Closing
each Seller Entity and Purchaser shall reasonably estimate the amount of
Reimbursable Expenses for the period of January 1, 2016 through the Closing Date
(the “2016 Stub Period”). If the Collections for the 2016 Stub Period is less
than the estimated Reimbursable Expenses for such period, then such shall be
treated as Delinquent Rent under Section 4.4.6. If the Collections for the 2016
Stub Period are more than the estimated Reimbursable Expenses for such period,
then the Seller Entity shall credit the amount of such overage to Purchaser at
Closing and Purchaser shall be responsible for paying (or crediting) such to the
applicable Tenant. In all events, when 2016 Reimbursable Expenses are reconciled
by the Purchaser in 2017, each Seller Entity and Purchaser agree to ratably
reprorate and reconcile the Reimbursable Expenses and Collections allocated to
the 2016 Stub Period.

4.4.8 In the event that there shall be any rents or other charges under any
Assigned Leases which, although relating to a period prior to Closing, do not
become due and payable until after Closing or are paid prior to Closing but are
subject to adjustment after Closing (such as operating expense and real estate
tax reimbursements and the like), then any rents or charges of such type
received by Purchaser or its agents or the Seller Entity or its agents
subsequent to Closing, including payments received from Tenants as a result of
true-ups or the obligation to reimburse Tenants for overpayments shall, to the
extent applicable to a period extending through the Closing, be prorated between
the Seller Entity and Purchaser as of Closing and Seller’s portion thereof shall
be remitted promptly to the Seller Entity by Purchaser or to Purchaser by the
Seller Entity, as the case may be.

4.4.9 If final prorations cannot be made at Closing for any item being prorated
under this Section 4.4, then Purchaser and Sellers agree to allocate such items
on a fair and equitable basis as soon as invoices or bills are available and
applicable reconciliation with Tenants have been completed, with final
adjustment to be made as soon as reasonably possible after the Closing but no
later than (i) with respect to real estate taxes, 30 days after receipt of the
final tax bill for the applicable period, (ii) with respect to Reimbursable
Expenses, 180 days after the end of the applicable calendar year, and (iii) in
all other cases, 180 days after the Closing. Payments in connection with the
final adjustment shall be due within 10 days of written notice. Purchaser or the
applicable Seller Entity shall be entitled to a post-Closing adjustment for any
incorrect proration or adjustment provided written notice thereof is given to
the other party within one hundred eighty (180) days after Closing, or in the
case of any matter subject to reproration as provided in this Section 4.4,
within one hundred eighty (180) days after final settlement of such reproration.
Charges referred to in Section 4.4.1 above which are payable by any Tenant
directly to a third party shall not be apportioned hereunder, and Purchaser
shall accept title subject to any of such charges unpaid and Purchaser shall
look solely to the Tenant responsible therefor for the payment of the same. Any
discounts for the prepayment by any Seller Entity of any taxes, water rates or
sewer rents shall be prorated over the applicable period to which such discounts
apply.

 

15



--------------------------------------------------------------------------------

4.4.10 The provisions of this Section 4.4 shall survive Closing for the periods
identified in Section 4.4.9 above.

4.5 Closing Costs.

4.5.1 Sellers shall pay: (i) the fees of any counsel representing it in
connection with this transaction; (ii) one-half (1/2) of any escrow fee which
may be charged by the Escrow Agent or Title Company; (iii) the fees for
recording the deeds conveying the Properties to Purchaser (exclusive of transfer
taxes); (iv) that portion of the cost of the Title Commitments and premiums for
the Title Insurance Policies apportioned to Seller as set forth in the Property
Exhibits; and (v) any deed or transfer tax apportioned to Seller as set forth in
the Property Exhibits.

4.5.2 Purchaser shall pay: (i) the fees of any counsel representing Purchaser in
connection with this transaction; (ii) the actual out-of-pocket cost incurred by
Sellers for the Surveys (subject to the Survey Cap Amount), as well as any costs
of updates or modifications to the Surveys; (iii) all costs of Purchaser’s due
diligence and any costs related to any mortgage financing to be obtained by
Purchaser (including mortgagee’s title insurance policies); (iv) one-half
(1/2) of any escrow fees charged by the Escrow Agent or Title Company; (v) that
portion of the cost of the Title Commitments and premiums for the Title
Insurance Policies apportioned to Seller as set forth in the Property Exhibits;
and (vi) any deed or transfer tax apportioned to Seller as set forth in the
Property Exhibits.

4.5.3 All other costs and expenses incident to this transaction and the closing
thereof shall be paid by the party incurring same.

4.6 Conditions Precedent to Obligation of Purchaser. The obligation of Purchaser
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the Closing Date of all of the following conditions, any or all of
which may be waived by Purchaser in its sole discretion:

4.6.1 Each Seller Entity shall have delivered to Purchaser all of the items
required to be delivered to Purchaser pursuant to the terms of this Agreement,
including but not limited to, those provided for in Section 4.2.

4.6.2 All of the representations and warranties of each Seller Entity contained
in this Agreement shall be true and correct in all material respects as of the
Closing Date (with modifications permitted under this Agreement).

 

16



--------------------------------------------------------------------------------

4.6.3 Each Seller Entity shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by each Seller Entity as of the Closing Date.

4.6.4 Purchaser shall have received and delivered to Purchaser at least two
(2) business days prior to the Closing Date all of the Required Tenant
Estoppels.

4.6.5 The Title Company shall issue (or be prepared and irrevocably and
unconditionally committed to issue) the Title Insurance Policies in the form
required under Section 2.4 hereof.

In the event any of the foregoing conditions are not fulfilled by Sellers or
waived by Purchaser by Closing, Purchaser may terminate this Agreement as to all
Properties by giving written notice to Seller Contract Agent on the Closing Date
and the Earnest Money shall be returned to Purchaser and neither party hereto
shall have any further rights, obligations or liabilities hereunder except to
the extent that any right, obligation or liability set forth herein expressly
survives termination of this Agreement. Notwithstanding the foregoing, to the
extent that the failure of any of the foregoing conditions is the result of any
Seller Entity’s default under its obligations hereunder, and Purchaser elects to
terminate the Agreement, then, in addition to any other rights hereunder,
Purchaser may exercise its rights pursuant to Section 6.2 hereof. If Closing
shall occur, all of the foregoing conditions precedent shall be deemed to have
been satisfied. Notwithstanding anything to the contrary contained herein, no
Seller Entity shall be in default of this Agreement by virtue of its failure to
obtain a Required Tenant Estoppel required pursuant to Section 4.6.4, above, and
Purchaser’s sole right in such case shall be to terminate this Agreement as to
all Properties and receive a return of the Earnest Money and neither party
hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement. Further, notwithstanding
anything to the contrary, in the event any condition described in Section 4.6.4
remains unsatisfied, then either Sellers or Purchaser shall have the election,
each in its sole and absolute discretion (but without any obligation to do so)
of extending the Closing Date for up to ten (10) business days in order to
satisfy such condition.

4.7 Conditions Precedent to Obligation of Sellers. The obligation of Sellers to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Seller Contract Agent in its sole discretion:

4.7.1 Sellers shall have received the Purchase Price as adjusted pursuant to and
payable in the manner provided for in this Agreement.

4.7.2 Purchaser shall have delivered to Sellers all of the items required to be
delivered to Sellers pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 4.3.

4.7.3 All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date.

 

17



--------------------------------------------------------------------------------

4.7.4 Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.

4.8 Possession and Post-Closing Deliveries. Possession of each Respective
Property (subject to the applicable Permitted Exceptions) shall be delivered by
each Seller Entity to Purchaser at Closing. Additionally, within ten
(10) business days after Closing, Sellers shall deliver to Purchaser, the
Assigned Leases, Assigned Contracts, Permits, if any, in the possession of
Sellers or Property Manager, together with such leasing and property files and
records. Purchaser shall cooperate reasonably with any Seller Entity for a
period of three (3) years after Closing in case of such Seller Entity’s need in
response to any legal requirement, a tax audit, tax return preparation or
litigation threatened or brought against any Seller Entity, by allowing such
Seller Entity and its agents or representatives access, upon reasonable advance
notice (which notice shall identify the nature of the information sought by such
Seller Entity), during normal business hours to examine and make copies of any
and all instruments, files and records for which such Seller Entity did not
retain copies, which right shall survive the Closing.

4.9 Closing; Title Company’s Instructions at Closing. The transaction
contemplated hereby shall be closed by means of a so-called “New York Style”
closing with the concurrent delivery of the Deeds and payment of the Purchase
Price through an escrow with the Title Company. At Closing, Sellers and
Purchaser agree to execute such additional escrow instructions as Title Company
may reasonably require and which are not inconsistent with the provisions hereof
in order to consummate the transactions contemplated hereunder; provided,
however, that in the event of any conflict between the provisions of this
Agreement and any supplementary escrow instructions, the terms of this Agreement
shall control.

4.10 Tenant Purchase Rights. AP Quality Drive LLC, a Delaware limited liability
company (“AP Quality Drive”) is the Seller Entity with respect to the Property
described on PROPERTY EXHIBIT 4 attached hereto (the “Quality Drive Property”).
Cummins Inc. (“Cummins”) is a Tenant of the Quality Drive Property pursuant to
the terms of an Existing Lease between AP Quality Drive and Cummins (the
“Cummins Lease”). Pursuant to Section 41 of the Cummins Lease, Cummins holds a
right of first refusal to purchase the Quality Drive Property on the terms set
forth in the Cummins Lease (the “Cummins ROFR”). AP Quality Drive has provided
the notice to Cummins provided for under the Cummins ROFR. Purchaser’s
obligation to purchase the Quality Drive Property pursuant to the terms of this
Agreement is conditioned on Cummins electing not to purchase the Quality Drive
Property pursuant to the Cummins ROFR. In the event that Cummins elects to
purchase the Quality Drive Property pursuant to the Cummins ROFR, then AP
Quality Drive may terminate this Agreement as to the Quality Drive Property by
giving written notice of such event to Purchaser, in which event the Purchase
Price shall be reduced by the Allocated Purchase Price for the Quality Drive
Property and the Quality Drive Property shall for all purposes be deemed to have
been removed from this Agreement.

4.11 Amcor Leasing Matters. AP Commerce Parkway LLC, a Delaware limited
liability company (“AP Commerce”) is the Seller Entity with respect to the
Property described

 

18



--------------------------------------------------------------------------------

on PROPERTY EXHIBIT 2 attached hereto (the “Commerce Property”). Amcor Rigid
Plastics USA, LLC (“Amcor”) is a Tenant of the Commerce Property pursuant to the
terms of an Existing Lease between AP Commerce and Amcor (the “Amcor Lease”).
Purchaser shall have the right to require Seller to terminate the Amcor Lease
pursuant to its terms by giving Seller written notice of its election to require
such (an “Amcor Termination Notice”) prior to the end of the Inspection Period.
If Purchaser delivers an Amcor Termination Notice, Seller shall give the notice
of termination required under the Amcor Lease promptly after the end of the
Inspection Period so as to cause the Amcor Lease to terminate on and as of the
earliest possible termination date provided for under the Amcor Lease. If the
last day of the term of the Amcor Lease shall be after the Closing Date, then
the Amcor Lease shall be assigned to Purchaser by AP Commerce in accordance with
this Agreement. If Purchaser fails to deliver an Amcor Termination Notice prior
to the end of the Inspection Period, then Seller shall have no obligation to
terminate the Amcor Lease and the Amcor Lease shall be assigned to Purchaser by
AP Commerce in accordance with this Agreement.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Representations and Warranties of Seller. Except to the extent disclosed on
any of the Property Exhibits, each Seller Entity hereby makes the following
representations and warranties to Purchaser as of the Effective Date with
respect to itself and its Respective Property only (and not as to any other
Seller Entity or other Property):

5.1.1 Seller Entity has been duly organized and is validly existing and in good
standing under the laws of Delaware and is qualified to transact business in in
the jurisdiction where its Respective Property is located. Seller Entity has the
full right and authority to enter into this Agreement and to transfer all of its
Respective Property pursuant hereto and to consummate or cause to be consummated
the transactions contemplated herein to be made by Seller Entity. The person
signing this Agreement on behalf of Seller Entity is authorized to do so.

5.1.2 There is no agreement to which Seller Entity is a party or, to Sellers’
Knowledge, binding on such Seller Entity which is in conflict with this
Agreement, or which limits or impairs Seller Entity’s ability to execute or
perform its obligations under this Agreement. Except as disclosed in writing to
Purchaser, there is no action, suit, arbitration, unsatisfied order or judgment,
governmental investigation or proceeding pending or, to Sellers’ Knowledge,
threatened, against Seller Entity or its Respective Property.

5.1.3 No approval or consent is required from any person (including any partner,
shareholder, member, creditor, investor or governmental body) for Seller Entity
to execute, deliver or perform this Agreement or the other instruments
contemplated hereby or for Seller Entity to consummate the transaction
contemplated hereby. This Agreement and all documents required hereby to be
executed by Seller Entity are and shall be valid, legally binding obligations of
and enforceable against Seller Entity in accordance with their terms.

 

19



--------------------------------------------------------------------------------

5.1.4 No petition in bankruptcy (voluntary or otherwise), attachment, execution
proceeding, assignment for the benefit of creditors, or petition seeking
reorganization or insolvency, arrangement or other action or proceeding under
federal or state bankruptcy law is pending against or contemplated (or, to
Sellers’ Knowledge, threatened) by or against Seller Entity or any general
partner or managing member of Seller Entity.

5.1.5 Set forth on its respective Property Exhibit is a true and correct list of
all of the Existing Leases for each Property as of the Effective Date. Other
than the Existing Leases and rights under Contracts, Seller Entity has not
granted any other lease, license or right to occupy its respective Property. The
rents and other sums due or to become due under each Existing Lease have not
been assigned, encumbered or subjected to any lien (other than pursuant to
existing Monetary Liens to be fully satisfied at Closing). Seller Entity has
neither given nor received any written notice of default with respect to any of
the Existing Leases which remains outstanding and uncured as of the Effective
Date.

5.1.6 There are no lease brokerage agreements, leasing commission agreements or
other agreements providing for payments of any amounts for leasing activities
with respect to the Existing Leases, other than as disclosed on the Property
Exhibit for such Respective Property (“Legacy Commission Agreements”).

5.1.7 Seller Entity has not received prior to the Effective Date any written
notification from any governmental or public authority that its Respective
Property is in violation of any applicable environmental, fire, health,
building, use, occupancy or zoning laws and which violation remains outstanding
as of the Effective Date. Except as set forth in any environmental report
delivered by Seller Entity to Purchaser (or obtained by Purchaser) in connection
herewith, Seller Entity has not received written notice that any other person or
tenant has, used, generated, processed, stored, released, discharged,
transported or disposed hazardous materials on its Property in violation of any
applicable environmental laws.

5.1.8 Except as disclosed by any of the Title Commitments, no condemnation
proceedings are pending or, to Sellers’ Knowledge, threatened in writing
relating to its Respective Property.

5.1.9 Except as disclosed on each Property Exhibit, there are no Contracts
relating to its Respective Property in effect as of the Effective Date.

5.1.10 To the Sellers’ Knowledge, such Seller Entity has all Permits for the use
and operation of its Respective Property.

5.1.11 Seller Entity is not a person or entity with whom U.S. persons are
restricted from doing business under the regulations of the Office of Foreign
Assets Control (“OFAC”) of the Department of Treasury (e.g. OFAC’s Specially
Designated and Blocked Persons list), Executive Order Number 13224 on Terrorism
Financing,

 

20



--------------------------------------------------------------------------------

effective September 24, 2001 (“Executive Order 13224”), or the United and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (“USA Patriot
Act”).

5.1.12 Seller Entity is not a foreign person, foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in
(a) the Code and the corresponding income tax regulations, and (b) similar
provisions of state law. Purchaser has no duty to collect withholding taxes for
Seller Entity pursuant to the Foreign Investors Real Property Tax Act of 1980,
as amended, or any applicable foreign, state, or local law.

5.2 Knowledge Defined. “Sellers’ Knowledge” shall mean and refer only to the
actual knowledge of the Designated Individuals (as hereinafter defined) who are
affiliated with the Sellers, and shall not be construed, by imputation or
otherwise, to refer to the knowledge of any affiliate of any Seller Entity,
Seller Contract Agent, Property Manager, or to any other officer, agent,
manager, representative or employee of any Seller Entity or any affiliate
thereof. There shall be no obligation or duty upon such Designated Individuals
to investigate the matter to which such actual knowledge, or the absence
thereof, pertains. Purchaser acknowledges that the Designated Individuals named
above is named solely for the purpose of defining and narrowing the scope of
each Seller Entity’s knowledge and not for the purpose of imposing any liability
on or creating any duties running from the Designated Individuals to Purchaser.
As used herein, the term “Designated Individuals” shall mean Kary Nordholz and
Daniel Wald.

5.3 Limitations Regarding Sellers’ Representations and Warranties.

5.3.1 The representations and warranties of each Seller Entity in this Agreement
(including Section 5.1) or in any document delivered in connection with this
Agreement (collectively, the “Seller Representations”) shall survive Closing for
a period of one hundred eighty (180) days (the “Survival Period”). Seller Entity
will not take any action that would cause any of the Seller Representations to
be untrue as of the Closing Date, except as expressly permitted hereunder.
Additionally, in no event shall any Seller Entity ever be liable to Purchaser
for, or be deemed to be in default hereunder by reason of, any breach of any
Seller Representations which results from any change that: (i) occurs between
the Effective Date and the Closing Date (other than a change resulting from an
action taken by a Seller Entity’s default of an express obligation set forth in
this Agreement), (ii) is disclosed to Purchaser in writing prior to Closing
(unless resulting from a Seller Entity’s default of an express obligation set
forth in this Agreement), (iii) is expressly permitted under the terms of this
Agreement (including by virtue of each Seller Entity’s rights under Sections
5.4.3, 5.4.4 and 5.4.5) or (iv) is beyond the reasonable control of a Seller
Entity to prevent; provided, however, that the occurrence of any such change
which is beyond the reasonable control of a Seller Entity to prevent shall
constitute the non-fulfillment of the condition set forth in Section 4.6.2 (but
not a default by Seller hereunder). Each Seller Entity shall promptly notify
Purchaser, in writing, of any event or condition known to Seller Entity which
occurs prior to the Closing Date which causes any of the Seller Representations
to be rendered untrue or incorrect in any material respect; provided, however,
that, except with respect to changes resulting from

 

21



--------------------------------------------------------------------------------

actions that are expressly permitted to be taken by Seller Entity hereunder,
upon such notification, Purchaser shall have the option to terminate this
Agreement by delivering written notice thereof to Sellers within five days of
receiving such written notice, in which case Escrow Agent shall return the
Earnest Money to Purchaser, the parties shall share equally the cancellation
charges, if any, of Escrow Agent and Title Company, and this Agreement shall be
of no further force or effect and neither party shall have any further rights or
obligations hereunder (other than pursuant to any provision hereof which
expressly survives the termination of this Agreement). If and to the extent that
any of the Seller Representations are rendered untrue or incorrect as a result
of a breach by a Seller Entity of this Agreement, Purchaser shall be entitled to
all of the rights and remedies set forth in Section 6.2. If, despite changes or
other matters described in the Bring-Down Certificate, the Closing occurs, the
Seller Representations shall be deemed to have been modified by all statements
made in such certificate. Notwithstanding anything to the contrary contained in
this Agreement, Seller may update the Seller Representations (including by way
of the Bring-Down Certificate) for actions permitted by, and taken expressly in
accordance with, Sections 5.4.3, 5.4.4 and 5.4.5 and such updated Seller
Representations shall not: (x) constitute the non-fulfillment of the condition
set forth in Section 4.6.2; or (y) otherwise give rise to a right in favor of
Purchaser to terminate this Agreement under Section 4.6.2, this Section 5.3.1,
or otherwise under this Agreement.

5.3.2 No claim for a breach of any Seller Representation shall be actionable or
payable: (i) if the breach in question results from or is based on a condition,
state of facts or other matter which was known to Purchaser prior to Closing,
(ii) unless the valid claims for all such breaches collectively aggregate more
than Twenty Five Thousand and No/100 Dollars ($25,000.00) (the “Basket”), in
which event the full amount of such claims shall be actionable, (iii) as to a
breach with respect to any one Seller Entity or any one Property to the extent
such claims shall exceed in the aggregate the greater of (the “Property Level
Cap”): (A) one and one-half percent (1.5%) of the Allocated Purchase Price for
the Property in question; or (B) Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00); (iv) to the extent such breach (when aggregated with any and all
other breaches) exceed in aggregate One Million Seven Hundred Thousand and
No/100 Dollars ($1,700,000.00) as to all Seller Entities and all Properties (the
“Aggregate Cap”); and (v) unless written notice containing a description of the
specific nature of such breach shall have been given by Purchaser to Seller
Contract Agent prior to the expiration of the Survival Period and an action
shall have been commenced by Purchaser against Seller within thirty days after
the end of the Survival Period. For purposes of clarity, any breach shall be
subject to both the Property Level Cap and the Aggregate Cap.

5.3.3 In the event that any Tenant Estoppel delivered to Purchaser with respect
to any Assigned Lease shall contain any statement of fact, information or other
matter which is materially inconsistent with the Due Diligence Information
provided to Purchaser or matters stated in Seller Representations, the Tenant
Estoppel shall control and no Seller Entity shall have any liability for any
claim based upon a breach of representation regarding such statement of fact,
information or other matter contained in

 

22



--------------------------------------------------------------------------------

the Tenant Estoppel. Notwithstanding anything to the contrary contained in this
Agreement, no Seller Entity agrees, represents or warrants, nor is there any
condition to closing, that: (i) any particular Existing Lease or any New Lease
shall be in force or effect at Closing, (ii) any Tenant will have performed
their obligations thereunder or (iii) any Tenant will not be the subject of
bankruptcy proceedings.

5.3.4 For purposes hereof, references to any facts being “known to Purchaser”
shall mean that such facts are actually known to David Fazekas or Andrea Karp.

5.4 Covenants of Sellers. Each Seller Entity hereby covenants with Purchaser as
to itself and its Respective Property only as follows (and not as to any other
Seller Entity or other Property):

5.4.1 From the Effective Date until the Closing or earlier termination of this
Agreement, Seller Entity shall operate and insure its Respective Property in a
manner generally consistent with the manner in which Seller Entity has operated
the Respective Property prior to the date hereof. Seller Entity shall comply
with, and perform all of its obligations under, any Existing Leases affecting
its Respective Property.

5.4.2 Seller Entity shall use reasonable efforts (but without obligation to
incur any cost or expense) to obtain and deliver to Purchaser prior to Closing,
the Required Tenant Estoppels. Seller Entity shall prepare the form of all
Tenant Estoppels for each Tenant using the form attached hereto as EXHIBIT A and
such shall be delivered to Purchaser for approval prior to delivery to Tenant.
Purchaser shall review the drafts Tenant Estoppels and shall provide corrections
to or approval of the forms within three (3) business days of receipt from
Seller. Purchaser’s failure to provide corrections to or approval of the forms
within said three (3) business day period shall be deemed approval by Purchaser
of the form of the Tenant Estoppels.

5.4.3 After the Effective Date and prior to the expiration of the Inspection
Period, Seller shall deliver to Purchaser written copies of all new Leases, all
cancellations, amendments, modifications, renewals or extensions of any Leases,
and any written consents or waivers granted to any Tenant in connection with any
of the Leases, in each case, promptly after execution and delivery or receipt,
as applicable, and, in any event, prior to the date that is three (3) business
days prior to the expiration of the Inspection Period. From and after the end of
the Inspection Period, no Seller Entity may enter into, cancel, amend, modify,
renew or extend any Lease, or grant any consent or waiver thereunder, without
Purchaser’s written consent, which consent shall not be unreasonably withheld
and which shall be deemed to have been given if the Purchaser fails to respond
to such request for approval within three (3) business days after receiving a
written request therefor from Seller Contract Agent. Notwithstanding the
foregoing, Seller may cancel, amend, modify, renew or extend any Lease at any
time without Purchaser’s consent if: (A) the terms of the existing Lease
expressly require Landlord to do so, provided that Seller delivers to Purchaser
copies of the same; (B) such is permitted (without the Seller’s Entity’s
consent) under the Lease; or (C) such is a termination of the Amcor Lease
pursuant to Section 4.11. Further, the exercise by any Tenant of a right

 

23



--------------------------------------------------------------------------------

under a Lease to extend the term thereof by giving notice of such extension (or
failing to exercise a right to terminate, as the case may be) shall not require
the consent or approval of the Purchaser.

5.4.4 Seller Entity shall have the right to continue to enter into New Contracts
(provided such are terminable without penalty upon 30 days notice or less) for
its Respective Property pursuant to its normal course of business, and, shall
notify Purchaser as to the existence of any New Contracts, and provide copies of
such New Contracts to Purchaser promptly following the execution thereof.
Notwithstanding the foregoing, after the Inspection Period, Seller Entity shall
not enter into any New Contract without the prior consent of Purchaser, which
consent may be withheld in Purchaser’s reasonable discretion; provided, however,
no such consent is required for: (i) any New Contract required in connection
with an emergency; (ii) any New Contract that will be fully performed or
cancelled by Seller Entity prior to Closing; or (iii) any New Contract required
to fulfill a Seller Entity’s obligation under a Lease, Monetary Lien or
Permitted Exception. In the event Purchaser disapproves of any such New
Contract, Purchaser shall, with its disapproval notice, provide Seller Contract
Agent with the detailed reason for such disapproval (identifying the objection
thereof), together with a reasonable alternative therefor, which such Seller
Entity may then execute upon.

5.4.5 Prior to expiration of the Inspection Period, Purchaser may in a written
notice to Seller Contract Agent designate those Contracts which Purchaser
desires to have any Seller Entity terminate effective as of the Closing
(“Terminated Contracts”). Seller Entity agrees to so terminate the Terminated
Contracts prior to or effective as of the Closing, and to pay any and all costs,
fees or penalties associated with terminating the Terminated Contracts; provided
that Purchaser hereby acknowledges and agrees that Purchaser shall be required
to assume, and shall assume at Closing, those Contracts identified on any
Property Exhibit as a “Must Take Contract”. Any income, credits, expenses, or
other amounts due under any Assigned Contracts shall be prorated by the parties
at Closing pursuant to Section 4.4 hereinabove. In all events, Seller Entity is
required to terminate its management agreement with Property Manager (the
“Management Agreement”) effective as of the Closing. If a Contract is
terminable, but not terminable effective at or prior to Closing, Seller Entity
shall nonetheless terminate such Contract at Purchaser’s written request, but
such shall become an Assigned Contract for any period of time after the Closing
that the Contract remains in effect.

5.4.6 The leasing agent disclosed on any Property Exhibit (a “Leasing Agent”)
acts as leasing agent for that Respective Property pursuant to a written leasing
agreement (the “Leasing Agreement”). Seller Entity agrees that it shall
terminate any Leasing Agreement as of the Closing Date. Seller Entity shall
demand from Leasing Agent its protection list of potential tenants with respect
to the Respective Property which Leasing Agent is entitled to submit pursuant to
the terms of the Leasing Agreement (the “Protection List”) and the applicable
Seller Entity shall provide the same to Purchaser promptly upon receipt. In the
event a Protection List is delivered to Purchaser by a Leasing Agent, Purchaser
shall be liable to pay a commission to Leasing Agent on the terms set forth in
the Leasing Agreement in the event Purchaser executes a Lease with a

 

24



--------------------------------------------------------------------------------

potential tenant identified on the Protection List after the Closing within the
period specified in the applicable Leasing Agreement, and the applicable Seller
Entity shall have no liability for such commissions.

5.4.7 To the extent specifically requested by Purchaser in any Title Objection
Notice, Seller agrees to use commercially reasonable efforts to obtain a
Declaration Estoppel with respect to any Declaration; provided, however, that
the delivery of any such Declaration Estoppel shall not be a condition precedent
to Closing and Seller’s inability to obtain any Declaration Estoppel shall not
be a default by Seller under this Agreement.

5.4.8 Prior to the termination of this Agreement, no Seller Entity shall:
(a) enter into any letter of intent or purchase and sales agreement concerning
its Respective Property; or (b) grant any mortgage, deed of trust, lien,
assessment, or encumbrance of record against its Respective Property (other than
the Permitted Exceptions). Nothing contained herein, however, shall require any
Seller Entity, Parent or any other affiliate of Parent to (x) withdraw or demand
the return of any previously delivered offering memoranda or sale materials
relating to the Properties, or (y) to cease publication or distribution of (or
recall any previously distributed) offering memoranda or sale materials.

5.4.9 Except as expressly permitted pursuant to this Section 5.4, without
Purchaser’s prior written approval, which may be withheld in Purchaser’s sole
and absolute discretion, Seller Entity shall not directly or indirectly
(i) sell, contribute, assign or create any right, title or interest whatsoever
in or to its Respective Property, (ii) cause or permit any mortgage, deed of
trust, lien, assessment, obligation, interest, encroachment or liability
whatsoever to be placed of record against its Respective Property (other than
the Permitted Exceptions), or (iii) enter into any agreement to do any of the
foregoing.

5.5 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Sellers:

5.5.1 Purchaser is not acquiring the Properties with the assets of an employee
benefit plan as defined in Section 3(3) of ERISA.

5.5.2 Purchaser has the full right, power and authority to purchase the
Properties as provided in this Agreement and to carry out Purchaser’s
obligations hereunder, and all requisite action necessary to authorize Purchaser
to enter into this Agreement and to carry out its obligations hereunder have
been, or by the Closing will have been, taken; provided, however, that Purchaser
will require approval of its board of directors in order to consummate the
acquisition of the Conveyed Assets, which approval shall be obtained prior to
the end of the Inspection Period unless Purchaser otherwise terminates this
Agreement at or prior to the end of the Inspection Period. The person signing
this Agreement on behalf of Purchaser is authorized to do so.

 

25



--------------------------------------------------------------------------------

5.5.3 There is no action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending against Purchaser which, if
adversely determined, could individually or in the aggregate materially
interfere with the consummation of the transaction contemplated by this
Agreement.

5.5.4 Purchaser’s source of funds for the acquisition of the Properties will not
involve any amounts that violate or would be subject to seizure under 18 U.S.C.
§§1956-1957 (Laundering of Money Instruments), 18 U.S.C. §§ 981-986 (Federal
Asset Forfeiture), 21 U.S.C. § 881 (Drug Property Seizure), Executive Order
13224, or the USA Patriot Act. To Purchaser’s knowledge, except for third-party
persons who hold direct or indirect ownership interests of less than ten percent
(10%) of the ownership interests in Purchaser or its parent entities or
affiliates, neither Purchaser nor any of its affiliates or parent entities is a
person or entity with whom U.S. persons are restricted from doing business under
OFAC, Executive Order 13224 or the USA Patriot Act.

5.6 Survival of Purchaser’s Representations and Warranties. The representation
and warranties of Purchaser set forth in Sections 5.5.1 and 5.5.2 shall survive
Closing and shall be a continuing representation and warranty without
limitation. All other representations and warranties of Purchaser shall survive
Closing for the Survival Period.

ARTICLE VI

DEFAULT

6.1 Default by Purchaser.

6.1.1 Failure to Close or Make Additional Deposit. If: (i) Purchaser fails to
close the transaction contemplated under this Agreement for any reason other
than as a result of a default by any Seller Entity hereunder or the permitted
termination of this Agreement by either Sellers or Purchaser as herein expressly
provided; or (ii) Purchaser fails to terminate this Agreement prior to the end
of the Inspection Period and then fails to deposit the Additional Deposit when
required hereunder, then in either such events Sellers shall be entitled, as
their sole remedy, to terminate this Agreement as to all Properties and receive
the Earnest Money as liquidated damages for the Purchaser’s breach of this
Agreement and neither party hereto shall have any further rights, obligations or
liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement. The
parties hereto agree that the actual damages to Sellers in the event of such
breach are impractical to ascertain and the amount of the Earnest Money is a
reasonable estimate thereof. The parties acknowledge that the payment of such
liquidated damages is not intended a forfeiture or penalty within the meaning of
California Civil Code Sections 3275 or 3369, but is intended to constitute
liquidated damages to Seller pursuant to California Civil Code Section 1671.

6.1.2 If for any reason (other than a default by any Seller Entity hereunder or
the permitted termination of this Agreement by either Sellers or Purchaser as

 

26



--------------------------------------------------------------------------------

herein expressly provided) Purchaser shall default in the performance of any of
its obligations (other than its obligations described in Section 6.1.1 above) to
be performed prior to the Closing Date and (i) such default is susceptible to
being cured and Sellers have provided ten (10) days prior written notice to
Purchaser upon which, if necessary, the Closing Date shall be extended to
provide Purchaser such cure period (unless such default is waived by Seller), or
(ii) such default is not susceptible to being cured and Sellers have provided
prior written notice to Purchaser, then Sellers shall be entitled, as their sole
and exclusive remedy, to terminate this Agreement and receive their actual
damages incurred as a result of such default; provided, however, that such
damages shall not include any special, consequential, exemplary or punitive
damages, or damages under any theory of tort or other action other than for
breach of contract, and in no event shall such actual damages exceed $1,700,000.

 

PURCHASER:  

/s/ AK

    SELLER:  

/s/ HH

6.2 Default by Seller. In the event that any Seller Entity fails to perform any
of its obligations under this Agreement other than as a result of a default by
Purchaser hereunder or the permitted termination of this Agreement by Sellers or
Purchaser as herein expressly provided, Purchaser shall be entitled, as its sole
remedy, either: (a) to terminate this Agreement as to all Properties, in which
case (i) Sellers shall reimburse Purchaser for its actual out-of-pocket costs
and expenses (including reasonable attorneys’ fees, costs and disbursements)
related to the negotiation of this Agreement and the transaction contemplated
hereby and Purchaser’s due diligence, up to a maximum of $200,000.00,
(ii) Purchaser shall receive the return of the Earnest Money (less the
independent contract consideration, which Escrow Agent shall deliver to
Sellers), (iii) Seller shall pay any cancellation charges to Escrow Agent and
Title Company, and (iv) Purchaser and Sellers shall be discharged from all
duties and performance hereunder, except those obligations which, by their
terms, specifically survive the termination hereof; or (b) to enforce specific
performance of all of the Seller Entities’ obligation to execute the documents
required to convey the Properties to Purchaser, it being understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of any Seller Entity hereunder. Purchaser expressly waives its
rights to seek damages in the event of any default by the Seller Entities
hereunder. Purchaser shall be deemed to have elected the option in
Section 6.2(a) above if Purchaser fails to file suit for specific performance
against Seller in a court having jurisdiction in the county and state in which
each Property is located, on or before thirty (30) days following the date upon
which Closing was to have occurred.

6.3 Post-Closing. After the Closing, in the event of any breach of any of the
covenants, representations or warranties hereunder or under any other agreement,
document, certificate or instrument delivered by the parties which survive the
Closing (a “Post-Closing Default”), Purchaser and each Seller Entity shall have
all remedies existing under applicable law with respect to such Post-Closing
Default; provided, however, in no event shall Purchaser ever be entitled to:
(a) rescind this Agreement or (b) recover from any Seller Entity: (i) damages or
any judgment in excess of the Property Level Cap as to a breach involving a
single Property or Seller Entity; (ii) damages or any judgment in excess of the
Aggregate Cap as to all breaches

 

27



--------------------------------------------------------------------------------

whatsoever; (iii) damages under any theory of tort or other action other than
breach of contract based on the express provisions of this Agreement; or
(iv) any consequential, exemplary or punitive damages. Further, if a
Post-Closing Default is curable, prior to a party’s exercise of any right or
remedy as a result thereof, the other party shall first deliver written notice
to the other and give the other ten (10) days thereafter in which to cure said
Post-Closing Default. Notwithstanding anything herein to the contrary, the
Aggregate Cap shall not apply to any Post-Closing Default by any Seller Entity
arising under Sections 6.4, or 8.1.

6.4 Attorneys’ Fees. Should any party hereto employ an attorney for the purpose
of enforcing this Agreement, or any judgment based on this Agreement, in any
legal proceeding whatsoever, including insolvency, bankruptcy, arbitration,
declaratory relief or other litigation, the prevailing party shall be entitled
to receive from the other party or parties thereto reimbursement for all
reasonable attorneys’ fees and all costs, whether incurred at the trial or
appellate level, including but not limited to service of process, filing fees,
court and court reporter costs, investigative costs, expert witness fees and the
cost of any bonds, whether taxable or not, and such reimbursement shall be
included in any judgment, decree or final order issued in that proceeding. The
“prevailing party” means the party in whose favor a judgment, decree, or final
order is rendered. A party’s rights and remedies under this Section 6.4 shall
not limit and shall, in any event, be in addition to its rights and remedies
under any other provision of this Agreement.

6.5 Parent Guaranty. In order to secure the performance of Seller’s obligations
under Section 6.3 of this Agreement, AP Industrial Portfolio III LLC, a Delaware
limited liability company (the “Parent”), shall execute and deliver to Purchaser
a guaranty in the form attached as EXHIBIT J (the “Parent Guaranty”).

ARTICLE VII

RISK OF LOSS

7.1 Minor Damage. In the event of casualty or condemnation to any Property or
any portion thereof (in this context a “Damaged Property”) and such is not a
Major Loss (as hereinafter defined), this Agreement shall remain in full force
and effect provided that the applicable Seller Entity whose Respective Property
is the Damaged Property (the “Affected Seller”), at its option, either
(i) performs any necessary repairs to the Damaged Property to place the Damaged
Property in substantially the same condition as existed prior to the casualty or
condemnation, or (ii) assigns to Purchaser all of its right, title and interest
to any claims and proceeds which the Affected Seller may have with respect to
any casualty insurance policies or condemnation awards relating to the Damaged
Property (other than proceeds of business interruption or rent loss insurance
payable with respect to periods prior to Closing). In the event that an Affected
Seller elects to proceed under subsection (i) above, the Affected Seller shall
use reasonable efforts to complete such repairs promptly and the Closing Date
for all Properties (or if mutually agreed to by the Sellers and Purchaser, just
the Damaged Property) shall be extended a reasonable time in order to allow for
the completion of such repairs but no extension shall be for more than 60 days.
If the Affected Seller elects to proceed under subsection (ii) above, the
Allocated Purchase Price for the Damaged Property shall be reduced by an amount
equal to the deductible amount under the Affected Seller’s insurance policy.
Upon Closing, full risk of loss with respect to the Properties shall pass to
Purchaser.

 

28



--------------------------------------------------------------------------------

7.2 Major Damage. In the event of a Major Loss to a Property, either (a) the
Affected Seller or Purchaser may terminate this Agreement as to the Damaged
Property only by written notice to the other party within the time periods
provided in this Section 7.2, in which event the Purchase Price shall be reduced
by the Allocated Purchase Price for the Damaged Property and the Damaged
Property shall for all purposes be deemed to have been removed from this
Agreement, or (b) Purchaser may terminate this Agreement as to all Properties.
In such an event, neither party hereto shall have any further rights,
obligations or liabilities hereunder with respect to the Damaged Property (in
the case of subclause (a) above) or all of the Properties (in the case of
subclause (b) above) except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement. If
neither the Affected Seller nor Purchaser elects to terminate this Agreement as
to the Damaged Property, or if Purchaser does not elect to terminate this
Agreement in its entirety, within ten (10) days after Seller Contract Agent
sends Purchaser written notice of the occurrence of the Major Loss, then the
Affected Seller and Purchaser shall be deemed to have elected to proceed with
Closing, in which event the Affected Seller shall, at its option, either
(i) perform any necessary repairs to the Damaged Property to place the Damaged
Property in substantially the same condition as existed prior to the Major Loss,
or (ii) assign to Purchaser all of its right, title and interest to any claims
and proceeds the Affected Seller may have with respect to any casualty insurance
policies or condemnation awards relating to the Damaged Property (other than
proceeds of business interruption or rent loss insurance payable with respect to
periods prior to Closing). In the event that the Affected Seller elects to
proceed under subsection (i) above, the Affected Seller shall use reasonable
efforts to complete such repairs promptly and the Closing Date shall be extended
a reasonable time in order to allow for the completion of such repairs but no
extension shall be for more than 60 days. If Seller elects to proceed under
subsection (ii) above, the Allocated Purchase Price for the Damaged Property
shall be reduced by an amount equal to the deductible amount under the Affected
Seller’s insurance policy.

7.3 Definition of “Major Loss”. For purposes of Section 7.1 and Section 7.2,
“Major Loss” shall mean: (i) casualty to the Damaged Property for which the cost
of repairing the Damaged Property to a condition substantially the same as that
which existed prior to the casualty or condemnation is, in the opinion of an
architect selected by the Affected Seller (and reasonably approved by
Purchaser), equal to or greater than $1,500,000.00, (ii) any loss due to a
condemnation which permanently and materially impairs the current use of or
access to the Damaged Property or (iii) a casualty or condemnation which gives
rise to a tenant termination right under a Lease in effect with respect to all
or a portion of the Damaged Property (other than the Leases with Commercial
Filter, LLC and Amcor Rigid Plastics USA, LLC).

ARTICLE VIII

COMMISSIONS

8.1 Brokerage Commissions. In the event the transaction contemplated by this
Agreement is consummated, but not otherwise, Sellers agree to pay to CBRE (the
“Broker”) at Closing a brokerage commission pursuant to a separate written
agreement between Sellers and

 

29



--------------------------------------------------------------------------------

Broker. Each party agrees that: (i) neither party has engaged any broker or
finder other than the Broker in connection with the transactions contemplated by
this Agreement, and (ii) should any claim be made for brokerage commissions or
finder’s fees by any broker or finder other than the Broker by, through or on
account of any acts of said party or its representatives, said party will
indemnify, defend and hold the other parties free and harmless from and against
any and all loss, liability, cost, damage and expense in connection therewith.
The provisions of this paragraph shall survive Closing and any termination of
this Agreement.

ARTICLE IX

DISCLAIMERS AND WAIVERS

9.1 No Reliance on Documents. Except as expressly stated in Section 5.1, Sellers
makes no representation or warranty as to the truth, accuracy or completeness of
any materials, data or information delivered by Sellers, Property Manager,
Broker or any other person to Purchaser in connection with the transaction
contemplated hereby. Purchaser acknowledges and agrees that all materials, data
and information delivered by Sellers, Property Manager, Broker or any other
person to Purchaser in connection with the transaction contemplated hereby are
provided to Purchaser as a convenience only and that any reliance on or use of
such materials, data or information by Purchaser shall be at the sole risk of
Purchaser, except as otherwise expressly stated in Section 5.1. Without limiting
the generality of the foregoing provisions, Purchaser acknowledges and agrees
that (i) any environmental or other report with respect to the Properties which
is delivered to Purchaser shall be for general informational purposes only,
(ii) Purchaser shall not have any right to rely on any such report, but rather
will rely on its own inspections and investigations of the Properties and any
reports commissioned by Purchaser with respect thereto, and (iii) neither
Seller, any affiliate of Seller, Property Manager, Broker or any other person
which prepared any such report shall have any liability to Purchaser for any
inaccuracy in or omission from any such report.

9.2 DISCLAIMERS. ACCORDINGLY, EXCEPT FOR THE SELLER REPRESENTATIONS, IT IS
UNDERSTOOD AND AGREED THAT NO SELLER ENTITY IS MAKING AND HAS NOT AT ANY TIME
MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR
IMPLIED, WITH RESPECT TO THE PROPERTIES, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL
OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS,
VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF ANY OF THE PROPERTIES WITH
GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE DUE DILIGENCE
INFORMATION OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLERS TO
PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE PROPERTIES. PURCHASER
ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, EACH SELLER ENTITY SHALL SELL AND
CONVEY TO PURCHASER (AND PURCHASER SHALL ACCEPT) EACH PROPERTY “AS IS, WHERE IS,
WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THE SELLER
REPRESENTATIONS. PURCHASER HAS NOT RELIED AND WILL NOT RELY

 

30



--------------------------------------------------------------------------------

ON, AND NO SELLER ENTITY SHALL BE LIABLE FOR OR BOUND BY, ANY EXPRESSED OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTIES OR RELATING THERETO (INCLUDING SPECIFICALLY,
WITHOUT LIMITATION, DUE DILIGENCE INFORMATION PACKAGES DISTRIBUTED WITH RESPECT
TO THE PROPERTIES) MADE OR FURNISHED BY SELLERS, THE PROPERTY MANAGER, BROKER OR
ANY OTHER PERSON REPRESENTING OR PURPORTING TO REPRESENT SELLERS, TO WHOMEVER
MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY
SET FORTH IN THE SELLER REPRESENTATIONS. PURCHASER REPRESENTS TO SELLERS THAT
PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS
OF THE PROPERTIES, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTIES AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION
TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED
FROM THE PROPERTIES, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLERS OR ITS AGENTS OR EMPLOYEES WITH RESPECT
THERETO. UPON CLOSING, PURCHASER SHALL ACQUIRE THE PROPERTIES SUBJECT TO THE
RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS
AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE
WAIVED, RELINQUISHED AND RELEASED ALL OF THE SELLER ENTITIES (AND THE OFFICERS,
DIRECTORS, MEMBERS, SHAREHOLDERS, EMPLOYEES AND AGENTS OF EACH SELLER ENTITY)
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES
OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST ANY
SELLER ENTITY (OR ANY OF THE OFFICERS, DIRECTORS, MEMBERS, SHAREHOLDERS,
EMPLOYEES AND AGENTS OF ANY SELLER ENTITY) OR PROPERTY MANAGER AT ANY TIME BY
REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAWS). PURCHASER AGREES THAT SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS MATERIALS OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTIES BE REQUIRED AFTER THE CLOSING DATE, PURCHASER HEREBY WAIVES
ANY RIGHT TO PURSUE ANY ACTION AGAINST ANY OF THE SELLER ENTITIES (OR ANY OF THE
OFFICERS, DIRECTORS, MEMBERS, SHAREHOLDERS, EMPLOYEES AND AGENTS OF ANY SELLER
ENTITY) WITH RESPECT TO SUCH CLEAN-UP, REMOVAL OR REMEDIATION.

9.3 Effect and Survival of Disclaimers. Sellers and Purchaser acknowledge that
the compensation to be paid to Sellers for the Properties has been decreased to
take into account that the Properties are being sold subject to the provisions
of this ARTICLE IX. Sellers and Purchaser agree that the provisions of this
ARTICLE IX shall survive Closing.

 

31



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Confidentiality. All information acquired by Purchaser or any of its
Representatives (as hereinafter defined) with respect to the Properties, whether
delivered by any Seller Entity or any of its Representatives or obtained by
Purchaser as a result of its inspection of the Properties, examination of
Sellers’ files or otherwise (collectively, “Inspection Material”) shall be used
solely for the purpose of determining whether or not the Properties are suitable
for Purchaser’s purpose and for no other reason. Notwithstanding the foregoing,
in no event shall Inspection Material include internal reports, memoranda,
analysis prepared by Purchaser, anything developed by Purchaser independently of
the Inspection Material, any publicly available information obtained by
Purchaser, any information known by Purchaser prior to the Effective Date
(unless subject to a duty of confidentiality), or any information learned from a
source not known to Purchaser to be bound by an obligation of confidentiality to
Sellers (“Excluded Materials”). To the extent Excluded Materials contain
information derived from Inspection Materials, then the information contained in
the Excluded Materials shall remain subject to the confidentiality provisions of
this Agreement. All Inspection Material shall be kept in strict confidence and
shall not be disclosed to any individual or entity other than those
Representatives of Purchaser who need to know the information for the purpose of
assisting Purchaser in making such determination. The foregoing shall not apply
to any Inspection Material or other information which is in the public domain
(other than as a result of a breach of this Section 10.1) or which must be
disclosed under applicable law or regulation (including without limitation, any
disclosure required by the United States Securities and Exchange Commission), or
with respect to information that Purchaser may have received from sources other
than Sellers or their Representatives (collectively, “Permitted Disclosures”).
Purchaser will indemnify, defend and hold each Seller Entity harmless from and
against any and all loss, liability, cost, damage or expense any Seller Entity
may suffer or incur as a result of the disclosure of any Inspection Material to
any individual or entity other than: (i) an appropriate Representative of
Purchaser and/or (ii) the use of any Inspection Material by Purchaser or any
Representative thereof for any purpose other than as herein provided and/or
(iii) any Permitted Disclosures. All of the terms and conditions of this
Agreement (including the identity of Purchaser and the existence of this
Agreement) are confidential, and Sellers shall not disclose such terms and
conditions or the existence of this Agreement to anyone outside Sellers other
than: (x) to Sellers’ legal counsel and other agents and representatives who
need to know such information in connection with the transaction contemplated
hereunder or (y) if such must be disclosed under applicable law or regulation
(including without limitation, any disclosure required by the United States
Securities and Exchange Commission). As used herein, “Representative” shall mean
any owner, affiliate, agent, counsel representative, adviser, prospective
partner, lender, or prospective lender of a party and any employee, officer,
director or shareholder of any of them. If Purchaser shall elect to terminate
this Agreement pursuant to the terms of this Agreement or if the Closing shall
fail to take place for any other reason whatsoever, Purchaser will, promptly
following Seller Contract Agent’s request therefore, return to Seller Contract
Agent all Inspection Material in the possession of Purchaser or any of its

 

32



--------------------------------------------------------------------------------

Representatives and destroy all copies, notes or extracts thereof as well as all
copies of any analyses, compilations, studies or other documents prepared by
Purchaser or for its use (whether in written form or contained in database or
other similar form) containing or reflecting any Inspection Material (subject to
Purchaser’s document retention policies). In the event of a breach or threatened
breach by Purchaser or its Representatives of this Section 10.1, each Seller
Entity shall be entitled to seek an injunction restraining Purchaser or its
Representatives from disclosing, in whole or in part, any Inspection Material.
Nothing herein shall be construed as prohibiting any Seller Entity from pursuing
any other available remedy at law or in equity for such breach or threatened
breach. The provisions of this Section 10.1 shall not survive the Closing, but
shall continue in full force and effect notwithstanding the prior termination of
this Agreement pursuant to any right of termination granted herein or otherwise
for a period of 540 days after the date of such termination.

10.2 Public Disclosure. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved in writing by
Purchaser and Seller Contract Agent; provided, however, Purchaser and Sellers
shall be permitted to disclose such information as required by law, including
without limitation, any disclosure required by the United States Securities and
Exchange Commission.

10.3 Discharge of Obligations. The acceptance of the Deeds by Purchaser shall be
deemed to be a full performance and discharge of every representation and
warranty made by Sellers herein and every agreement and obligation on the part
of any Seller Entity to be performed pursuant to the provisions of this
Agreement, except those which are herein specifically stated to survive Closing.

10.4 Assignment.

10.4.1 Except as expressly permitted hereunder, Purchaser may not assign its
rights under this Agreement without first obtaining Seller Contract Agent’s
written approval, which approval may be given or withheld in its sole
discretion. The assignment of any of Purchaser’s rights under this Agreement
without Seller Contract Agent’s prior written consent shall constitute a default
by Purchaser under this Agreement except to the extent expressly permitted
hereunder.

10.4.2 Purchaser shall give Seller Contract Agent written notice of any
assignment of this Agreement at least ten (10) days prior to the Closing Date.
Such notice shall identify the proposed assignee or transferee and the
constituent individuals and/or entities thereof and such further information
with respect to the proposed assignee or transferee and the constituent
individuals and/or entities thereof, as Seller Contract Agent may reasonably
request. Seller Contract Agent’s consent to any such assignment or transfer
shall not relieve Purchaser of its obligations under this Agreement.

10.4.3 The provisions of Section 10.4.1 to the contrary notwithstanding, but
subject to the provisions of Section 10.4.4, Purchaser may assign this Agreement
to one or more Permitted Assignees (as hereinafter defined) without the prior
written

 

33



--------------------------------------------------------------------------------

consent of Seller Contract Agent. In no event, however, shall the assignment of
this Agreement to one or more Permitted Assignees be effective or of any force
or effect whatsoever unless Purchaser shall give Seller Contract Agent written
notice at least ten (10) days prior to the Closing Date. Purchaser shall cause
to be delivered to Seller Contract Agent such further information with respect
to such Permitted Assignee and the constituent individuals and/or entities
thereof as Seller Contract Agent may reasonably request. Permitted Assignee
shall execute and deliver to Sellers an assumption instrument reasonably
satisfactory to Seller Contract Agent in form and substance whereby the
Permitted Assignee expressly assumes each of the obligations of Purchaser under
this Agreement, including specifically, without limitation, all obligations
concerning the Earnest Money. No assignment shall release or otherwise relieve
Purchaser from any obligations hereunder. For purposes of this Section 10.4, the
term “Permitted Assignee” shall mean (a) any entity that is owned, controlled by
or is under common control with Purchaser (a “Purchaser Controlled Entity”),
(b) any entity in which one or more Purchaser Controlled Entities directly or
indirectly is the general partner (or similar managing partner, member or
manager) or owns more than 50% of the economic interests of such entity, or
(c) any entity (or subsidiary thereof) that is advised by an affiliate of
Industrial Property Advisors LLC.

10.4.4 No assignment of this Agreement to any assignee, or transfer, directly or
indirectly, of any stock, partnership or other ownership interest in Purchaser,
shall be permitted if such assignment or transfer will, in the reasonable
judgment of Seller Contract Agent, cause the transaction contemplated hereby or
any party thereto to violate the requirements of ERISA. In order to enable
Seller Contract Agent to make such determination, Purchaser shall cause to be
delivered to Seller Contract Agent such information and certifications as are
requested by Seller Contract Agent with respect to the proposed assignee or
transferee, and the constituent persons or entities of any proposed assignee or
transferee. The requested information and certifications may address, without
limitation, whether the Properties are being purchased with the assets of an
Employee Benefit Plan or whether a particular individual or entity is a party in
interest to one or more identified Employee Benefit Plans.

10.5 Notices. Any notice pursuant to this Agreement shall be given in writing by
(i) personal delivery, or (ii) reputable overnight delivery service with proof
of delivery, or (iii) via e-mail transmission (provided such is also sent by one
of the other designated means), sent to the intended addressee at the address
set forth below, or to such other address or to the attention of such other
person as the addressee shall have designated by written notice sent in
accordance herewith. Notices shall be deemed to have been given: (x) at the time
of personal delivery, (y) in the case of overnight delivery, one business day
after depositing with the courier, postage prepaid; or (z) in the case of an
e-mail transmission, as of the date of the transmission (if such date is a
business day), otherwise such shall be deemed to have been received on the next
business day. Unless changed in accordance with the preceding sentence, the
addresses for notices given pursuant to this Agreement shall be as follows:

 

If to Seller or        Seller Contract        Agent:   Ares Management LLC    
3340 Peachtree Road, N.E., Suite 1660   Atlanta, Georgia 30326     Attention:
Kary Nordholz     E-mail:    knordholz@aresmgmt.com  

 

34



--------------------------------------------------------------------------------

With a copy to:   DW Management Co, LLC   2200 Century Parkway, Suite 100  
Atlanta, GA 30345     Attn: Daniel Wald     E-Mail:    dwald@dwmanage.com  
With a copy to:   Levenfeld Pearlstein, LLC     Two North LaSalle Street, Suite
1300   Chicago, Illinois 60602     Attention: Thomas G. Jaros, Esq.     E-mail:
   tjaros@lplegal.com   If to Purchaser:   IPT Acquisitions, LLC     518 17th
Street, Suite 1700     Denver, CO 80202     Attn:    Joshua J. Widoff, General
Counsel      Andrea Karp, Vice President   E-Mail:   
jwidoff@dividendcapital.com akarp@dividendcapital.com   With copies to:  
Brownstein Hyatt Farber Schreck, LLP   410 17th Street     Denver, Colorado
80202     Attn: Bruce A. James, Esq.     Email:    bjames@bhfs.com  

Any counsel designated above or any replacement counsel which may be designated
respectively by either party or such counsel by written notice to the other
party is hereby authorized to give notices hereunder on behalf of its respective
client. Any notice from Seller Contract Agent shall be deemed a notice from each
of the Seller Entities. Any notice delivered to a Seller Entity shall be deemed
to be delivered to all Seller Entities.

10.6 Binding Effect. This Agreement shall not be binding in any way upon Sellers
unless and until each Seller Entity shall execute and deliver the same to
Purchaser.

10.7 Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.

 

35



--------------------------------------------------------------------------------

10.8 Notification Letters. Purchaser shall deliver the Tenant Notices to each of
the Tenants under the Assigned Leases and the and the Vendor Notices to each of
the vendors under the Assigned Contracts. The provisions of this paragraph shall
survive Closing.

10.9 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State of Tennessee, in
which event the period shall run until the end of the next day which is neither
a Saturday, Sunday or legal holiday. The final day of any such period shall be
deemed to end at 5 p.m., Eastern time. The term “business day” as used herein
shall mean any day that federal banks are open for business within the State of
Tennessee, other than Saturdays and Sundays.

10.10 Successors and Assigns. The terms and provisions of this Agreement are to
apply to and bind the permitted successors and assigns of the parties hereto.

10.11 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

10.12 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement, but without any obligation on the part of either party to
incur any liability or make any undertaking beyond that provided in this
Agreement. Without limiting the generality of the foregoing, Purchaser shall, if
requested by Seller Contract Agent, execute acknowledgments of receipt with
respect to any materials delivered by Sellers, Property Manager or Broker to
Purchaser with respect to the Properties. The provisions of this Section 10.12
shall survive Closing.

10.13 Counterparts/Facsimile Execution. This Agreement may be executed in
counterparts, and all such executed counterparts shall constitute the same
agreement. It shall be necessary to account for only one such counterpart in
proving this Agreement. A counterpart of this Agreement transmitted by
electronic means (including so-called PDF) or facsimile will, if it is executed,
be deemed in all respects to be an original document, and any signature on that
document shall be deemed to be an original signature with the same binding legal
effect as an original executed counterpart of this Agreement.

10.14 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

10.15 Applicable Law. This Agreement shall be governed by the laws of the State
of Tennessee and the substantive federal laws of the United States and the laws
of such state.

 

36



--------------------------------------------------------------------------------

Sellers and Purchaser hereby irrevocably submit to the jurisdiction of any state
or federal court sitting in Tennessee in any action or proceeding arising out of
or relating to this Agreement and hereby irrevocably agree that all claims in
respect of such action or proceeding shall be heard and determined in a state or
federal court sitting in the state of Tennessee. Purchaser and Sellers agree
that the provisions of this Section 10.15 shall survive the Closing of the
transaction contemplated by this Agreement.

10.16 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Sellers and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

10.17 Exhibits and Schedules. All appendices, schedules and exhibits attached
hereto shall be deemed to be an integral part of this Agreement.

10.18 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

10.19 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

10.20 Termination of Agreement. It is understood and agreed that if either
Purchaser or Sellers terminates this Agreement pursuant to a right of
termination granted hereunder, such termination shall operate to relieve all
Seller Entities and Purchaser from all obligations under this Agreement as to
all Properties (except as provided in ARTICLE VII with respect to Damaged
Properties), except for such obligations as are specifically stated herein to
survive the termination of this Agreement.

10.21 Survival. The provisions of this ARTICLE X and any other provisions of
this Agreement which by their terms are intended to be performed or be
applicable after Closing shall survive Closing or any termination of this
Agreement prior thereto and shall not be merged into the execution and delivery
of the Deeds (subject to any express limitation upon the time period of such
survival contained herein, including Section 5.3.1). The foregoing is in
addition to and not in exclusion of any survival provisions elsewhere set forth
in this Agreement.

10.22 No Recordation. Neither this Agreement nor any memorandum of the terms
hereof shall be recorded or otherwise placed of public record and any breach of
this covenant shall, unless the party not placing same of record is otherwise in
default hereunder, entitle the party not placing same of record to pursue its
rights and remedies under ARTICLE VI.

10.23 Joint and Several Liability for Sellers. The liability of the Sellers
hereunder shall be joint and several, provided that such liability may be
limited as set forth in Section 5.3,

 

37



--------------------------------------------------------------------------------

Section 6.3, ARTICLE IX and elsewhere in this Agreement. Neither Purchaser nor
Sellers shall have recourse against any member or affiliate of the other. In the
event Purchaser receives a notice from a Seller Entity, the same shall be deemed
to constitute notice from all Sellers. In the event that any one Seller Entity
brings an action against Purchaser, all Sellers must be joined in order for such
action to be effective. The foregoing provisions apply to all Closing documents
executed by Sellers, with the same force and effect as if expressly set forth
therein.

10.24 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER
ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT. THE
PARTIES ACKNOWLEDGE THAT THEY HAVE RETAINED COUNSEL OF THEIR OWN CHOOSING AND
SUCH COUNSEL HAS FULLY EXPLAINED THE CONTENT AND LEGAL EFFECT OF THIS SECTION
10.24.

10.25 [Intentionally Deleted].

10.26 Time is of the Essence. Time is of the essence in the performance of each
term, condition and covenant contained in this Agreement. No extension of time
for performance of any obligation or act shall be deemed an extension of time
for performance of any other obligation or act.

ARTICLE XI

STATE SPECIFIC PROVISIONS

11.1 Properties Located in California. The following provisions shall apply to
any Properties located in California and the Seller Entity which Respective
Property is located in the state of California:

(a) Purchaser and such Seller Entity each waive the provisions of California
Civil Code Section 1662 to the extent that such provisions are not fully
consistent with ARTICLE VII.

(b) In connection with the waivers and releases contained in ARTICLE IX,
Purchaser acknowledges that it is fully apprised of the provisions of law
relating to the same and upon advice of counsel hereby expressly waives all
rights under California Civil Code Section 1542, which provides that:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

   INITIALS:  

/S/ AK

        PURCHASER   

 

38



--------------------------------------------------------------------------------

(c) Pre 1975 Construction Disclosure. Seller hereby informs Purchaser that the
Improvements may have been constructed during or prior to 1975, and the
construction method may have been that of pre-cast tilt-up concrete. In
accordance with California law, Purchaser acknowledges receipt of a copy of the
Commercial Property Owner’s Guide to Earthquake Safety published by the State of
California Seismic Safety Commission (the “Guide”). In connection with the
Commercial Property Earthquake Weakness Disclosure Report (the “Disclosure
Report”) which is made a part of the Guide, Seller hereby notifies Purchaser
that with respect to Question Nos. 1 through 4 in such Disclosure Report, Seller
does not know the answers to such questions and that, by the execution of this
Agreement by Seller, Seller shall have been deemed to have executed and
delivered the Disclosure Report and shall be deemed to have checked the “Don’t
Know” box following each such questions.

(d) Alquist-Priolo Geologic Hazard Disclosure. Purchaser acknowledges that the
Property may be within a special study zone as designated under the
Acquist-Priolo Geologic Hazard Act (Section 2621 of California Public Resources
Code). If the Property is so located, construction or development on Real
Property of any structures intended for human occupancy may be subject to the
findings of a geological report prepared by a geologist registered in the State
of California. Purchaser hereby expressly assumes such risk and hereby releases
Seller and its agents and representatives and each of them from any and all
loss, injury or damage which will or may be sustained by Purchaser as a
consequence of the Property being within any such special study zone.

(e) NHDS. Purchaser and Seller acknowledge that Seller is required to disclose
if the Property is situated within the following natural hazard areas or
zones: (i) a special flood hazard area designated by the Federal Emergency
Management Agency; (ii) an area of potential flooding; (iii) a very high fire
hazard severity zone; (iv) a wild land are that may contain substantial forest
fire risks and hazards; (v) an earthquake fault or special studies zone; or
(vi) a seismic hazard zone. Purchaser acknowledges that Seller has engaged the
services of Stewart Specialty Insurance Services (“Natural Hazard Expert”) to
examine the maps and other information specifically made available to the public
by government agencies for the purposes of enabling Seller to fulfill its
disclosure obligations with respect to such natural hazards, that Seller has
delivered to Purchaser a written report by Natural Hazard Expert disclosing the
results of its examination of the Property dated November 25, 2015 (the “Natural
Hazard Disclosure Statement”), including the matters required by that certain
Article 1.7 of the California Civil Code (currently Section 1103 through
1103.14), and that Purchaser has received and reviewed a copy of the booklets
available at https://www.disclosuresave.com/useful-links/. Purchaser
acknowledges that this transaction is not subject to such Article 1.7, but that
nevertheless the Natural Hazard Disclosure shall serve to satisfy any and all
disclosure requirements under applicable law relating to the matters referenced
in the Natural Hazard Disclosure. Seller does not warrant or represent either
the accuracy or completeness of the information in the Natural Hazard
Disclosure, and Purchaser shall use same merely as a part in its overall
investigation of the Property. Without limiting the foregoing, if Purchaser does
not terminate this Agreement pursuant to Section 3.2 above, (i) Purchaser shall
be deemed to

 

39



--------------------------------------------------------------------------------

have accepted any condition of the Property disclosed in the Natural Hazard
Disclosure Statement, and (ii) Purchaser shall be deemed to have represented to
Seller that, prior to the expiration of the Inspection Period, Purchaser has
conducted any further reviews or investigations of the Property that Purchaser
believes are necessary or desirable with respect to obtaining, updating, or
further investigating any information relating to potential natural hazard
conditions on or affecting the Property. For the purposes of this Agreement, the
provisions of Civil Code Section 1103.4 regarding the non-liability of Seller
for errors and/or omissions not within its personal knowledge shall be deemed to
apply, and the Natural Hazard Expert shall be deemed to be an expert, dealing
with matters within the scope of its expertise with respect to the examination
and the Natural Hazard Disclosure Statement referred to above.

(f) AB 1103. Notwithstanding that Assembly Bill #1103, the Nonresidential
Building Energy Use Disclosure regulations (California Code of Regulations,
Title 20, §1680 et seq.) (“AB 1103”), Seller shall not register the Property or
any Improvements located thereon with the “Energy Star Portfolio Manager” or
otherwise comply with AB 1103. Purchaser hereby expressly consents to Seller not
registering the Property as described in the prior sentence, and further waives
and relinquishes any and all claims against Seller arising out of or relating to
Seller not registering the Property with the “Energy Star Portfolio Manager” or
otherwise complying with AB 1103, including without limitation, the condition of
the Property as might be revealed if Seller had made such registration under AB
1103, it being the express agreement of the Purchaser and Seller that
Purchaser’s investigations and approval of the Property are subject to the terms
of this Agreement.

[signatures on next pages – Page S-1, S-2 and S-3]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Purchaser have duly executed this Purchase and
Sale Agreement as of the Effective Date.

 

SELLERS: AP ZEPHYR STREET LLC, a Delaware limited liability company By:  

/s/ HOWARD HUANG

Name:  

Howard Huang

Title:  

Vice President

AP COMMERCE PARKWAY LLC, a Delaware limited liability company By:  

/s/ HOWARD HUANG

Name:  

Howard Huang

Title:  

Vice President

AP POLK LANE LLC, a Delaware limited liability company By:  

/s/ HOWARD HUANG

Name:  

Howard Huang

Title:  

Vice President

AP QUALITY DRIVE LLC, a Delaware limited liability company By:  

/s/ HOWARD HUANG

Name:  

Howard Huang

Title:  

Vice President

[signatures of Sellers continued on page S-2]

 

S-1



--------------------------------------------------------------------------------

AP QUEST WAY LLC, a Delaware limited liability company By:  

/s/ HOWARD HUANG

Name:  

Howard Huang

Title:  

Vice President

AP MIAC COVE LLC, a Delaware limited liability company By:  

/s/ HOWARD HUANG

Name:  

Howard Huang

Title:  

Vice President

AP PLEASANT HILL LLC, a Delaware limited liability company By:  

/s/ HOWARD HUANG

Name:  

Howard Huang

Title:  

Vice President

[signature of Purchaser on page S-3]

 

S-2



--------------------------------------------------------------------------------

PURCHASER: IPT ACQUISITIONS LLC, a Delaware limited liability company By:   IPT
Real Estate Holdco LLC, a Delaware limited liability company, its sole member  
By:   Industrial Property Operating Partnership LP, a Delaware limited
partnership, its sole member     By:   Industrial Property Trust Inc., a
Maryland corporation, its general partner       By:  

/s/ ANDREA KARP

      Name:  

Andrea Karp

      Title:  

SVP, Real Estate

 

S-3